EXHIBIT 10.1

EXECUTION COPY

PURCHASE AGREEMENT

between

MICHIGAN RADIATION THERAPY MANAGEMENT SERVICES, INC.

and

FARIDEH R. BAGNE

and

ALEXANDER BAGNE

Dated:  November 14, 2006

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

 

 

--------------------------------------------------------------------------------

1.

Definitions.

 

2

 

 

 

 

2.

Basic Transaction.

 

7

 

 

 

 

 

(a)

Closing Date Purchase and Sale

 

7

 

 

 

 

 

 

(b)

Closing Date Issuance and Redemption

 

7

 

 

 

 

 

 

(c)

Potential Purchase of PIA Membership Interest.

 

7

 

 

 

 

 

 

(d)

Purchase Price

 

8

 

 

 

 

 

 

(e)

Adjustment to Purchase Price

 

10

 

 

 

 

 

 

(f)

[INTENTIONALLY OMITTED]

 

10

 

 

 

 

 

 

(g)

Excluded Assets

 

10

 

 

 

 

 

 

(h)

Closing

 

11

 

 

 

 

 

 

(i)

Deliveries at Closing

 

11

 

 

 

 

 

3.

Representations and Warranties Concerning the Transaction.

 

11

 

 

 

 

 

(a)

Representations and Warranties Concerning the Sellers

 

11

 

 

 

 

 

 

(b)

Representations and Warranties Concerning the Buyer

 

13

 

 

 

 

 

4.

Representations and Warranties Concerning the Companies

 

14

 

 

 

 

 

(a)

Organization, Qualification, and Corporate Power of the PCs

 

14

 

 

 

 

 

 

(b)

Organization, Qualification, and Power of the Management Companies

 

14

 

 

 

 

 

 

(c)

Capitalization of the PCs

 

15

 

 

 

 

 

 

(d)

Capitalization of the Management Companies

 

15

 

 

 

 

 

 

(e)

Noncontravention

 

15

 

 

 

 

 

 

(f)

The Companies’ Brokers’ Fees

 

16

 

 

 

 

 

 

(g)

Title to Assets

 

16

 

 

 

 

 

 

(h)

Subsidiaries

 

16

 

 

 

 

 

 

(i)

Financial Statements

 

16

 

 

 

 

 

 

(j)

[INTENTIONALLY OMITTED]

 

16

i

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(CONTINUED)

 

 

 

 

PAGE

 

 

 

 

--------------------------------------------------------------------------------

 

(k)

Events Subsequent to Most Recent Fiscal Year End

 

16

 

 

 

 

 

 

(l)

Undisclosed Liabilities

 

19

 

 

 

 

 

 

(m)

Legal Compliance.

 

19

 

 

 

 

 

 

(n)

Licensure of Personnel

 

20

 

 

 

 

 

 

(o)

Permits

 

20

 

 

 

 

 

 

(p)

Medicare and Medicaid

 

20

 

 

 

 

 

 

(q)

Third Party Reimbursement

 

21

 

 

 

 

 

 

(r)

Inspections and Investigations

 

21

 

 

 

 

 

 

(s)

Fraud and Abuse; False Claims

 

22

 

 

 

 

 

 

(t)

Rates and Reimbursement Appeals

 

22

 

 

 

 

 

 

(u)

Michigan Law.

 

22

 

 

 

 

 

 

(v)

Tax Matters

 

22

 

 

 

 

 

 

(w)

Real Property.

 

24

 

 

 

 

 

 

(x)

Intellectual Property.

 

27

 

 

 

 

 

 

(y)

Tangible Assets

 

29

 

 

 

 

 

 

(z)

Inventory

 

29

 

 

 

 

 

 

(aa)

Contracts

 

29

 

 

 

 

 

 

(bb)

PIA Ground Lease.

 

31

 

 

 

 

 

 

(cc)

Powers of Attorney

 

31

 

 

 

 

 

 

(dd)

Insurance

 

31

 

 

 

 

 

 

(ee)

Litigation

 

32

 

 

 

 

 

 

(ff)

[INTENTIONALLY OMITTED]

 

32

 

 

 

 

 

 

(gg)

Employees

 

32

ii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(CONTINUED)

 

 

 

 

PAGE

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

(hh)

Employee Benefits

 

32

 

 

 

 

 

 

(ii)

Financial Guaranties

 

34

 

 

 

 

 

 

(jj)

Environmental, Health, and Safety Matters

 

34

 

 

 

 

 

 

(kk)

Certain Business Relationships

 

35

 

 

 

 

 

 

(ll)

Disclosure

 

35

 

 

 

 

 

5.

[INTENTIONALLY OMITTED].

 

35

 

 

 

 

6.

Post-Closing Covenants

 

36

 

 

 

 

 

(a)

General

 

36

 

 

 

 

 

 

(b)

Litigation Support

 

36

 

 

 

 

 

 

(c)

Transition

 

36

 

 

 

 

 

 

(d)

Confidentiality

 

36

 

 

 

 

 

 

(e)

Covenant Not to Compete – Dr. Bagne

 

37

 

 

 

 

 

 

(f)

Exclusivity

 

38

 

 

 

 

 

 

(g)

Removal of Guarantees

 

39

 

 

 

 

 

 

(h)

Removal of Dr. Bagne as Trustee of Employment Benefit Plans

 

39

 

 

 

 

 

 

(i)

Removal and/or Resignation of Dr. Bagne as Officer/Director and Company
Representative

 

39

 

 

 

 

 

 

(j)

Professional Liability Insurance Policies

 

39

 

 

 

 

 

 

(k)

Post-Closing Billing & Collections

 

39

 

 

 

 

 

 

(l)

Post-Closing Adjustment to Purchase Price.

 

40

 

 

 

 

 

 

(m)

Tax Clearance

 

41

 

 

 

 

 

 

(n)

Transfer of Vehicles

 

41

 

 

 

 

 

 

(o)

Michigan Employment Security Act

 

41

 

 

 

 

 

 

(p)

Fixed Asset Reconciliation

 

41

 

 

 

 

 

 

(q)

June 30, 2006 Interim Financial Statements

 

41

iii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(CONTINUED)

 

 

 

 

PAGE

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

(r)

Post-Closing Tax Issues

 

42

 

 

 

 

 

7.

Closing Deliverables.

 

42

 

 

 

 

 

(a)

Seller’s Deliverables

 

42

 

 

 

 

 

 

(b)

Buyer Deliverables

 

44

 

 

 

 

 

8.

Remedies for Breaches of This Agreement.

 

45

 

 

 

 

 

(a)

Survival of Representations, Warranties, Covenants and Indemnification.

 

45

 

 

 

 

 

 

(b)

Escrow

 

45

 

 

 

 

 

 

(c)

Indemnification Provisions for Buyer’s Benefit.

 

47

 

 

 

 

 

 

(d)

Indemnification Provisions for Sellers’ Benefit

 

49

 

 

 

 

 

 

(e)

Matters Involving Third Parties

 

50

 

 

 

 

 

 

(f)

Intentionally Omitted.

 

52

 

 

 

 

 

 

(g)

Other Indemnification Provisions

 

52

 

 

 

 

 

 

(h)

Indemnity Basket

 

52

 

 

 

 

 

 

(i)

Indemnity Cap.

 

52

 

 

 

 

 

 

(j)

Release of Liability of Dr. Fireman and A. Bagne

 

53

 

 

 

 

 

 

(k)

Waiver of Certain Classes of Damages Among Parties

 

53

 

 

 

 

 

 

(l)

Cap on Liability for Certain Taxes

 

54

 

 

 

 

 

9.

Tax Matters

 

54

 

 

 

 

 

(a)

Tax Indemnification

 

54

 

 

 

 

 

 

(b)

Tax Returns

 

54

 

 

 

 

 

 

(c)

Tax Allocations

 

55

 

 

 

 

 

 

(d)

Cooperation on Tax Matters

 

55

 

 

 

 

 

 

(e)

Tax Sharing Agreements

 

56

 

 

 

 

 

10.

Intentionally Omitted.

 

56

 

 

 

 

11.

Miscellaneous.

 

56

 

 

 

 

 

(a)

Press Releases and Public Announcements

 

56

iv

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(CONTINUED)

 

 

 

 

PAGE

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

(b)

No Third-Party Beneficiaries

 

56

 

 

 

 

 

 

(c)

Entire Agreement

 

56

 

 

 

 

 

 

(d)

Succession and Assignment

 

57

 

 

 

 

 

 

(e)

Counterparts

 

57

 

 

 

 

 

 

(f)

Headings

 

57

 

 

 

 

 

 

(g)

Notices

 

57

 

 

 

 

 

 

(h)

Governing Law; Choice of Forum

 

58

 

 

 

 

 

 

(i)

Amendments and Waivers

 

58

 

 

 

 

 

 

(j)

Severability

 

58

 

 

 

 

 

 

(k)

Expenses

 

58

 

 

 

 

 

 

(l)

Construction

 

58

 

 

 

 

 

 

(m)

Incorporation of Exhibits, Annexes, and Schedules

 

59

 

 

 

 

 

 

(n)

Specific Performance

 

59

 

 

 

 

 

 

(o)

401(k)

 

59

 

 

 

 

 

 

(p)

Cooperation

 

59

 

 

 

 

 

 

(q)

Farmington Hills Lease Addendum

 

59

v

--------------------------------------------------------------------------------




PURCHASE AGREEMENT

          This Purchase Agreement (this “Agreement”) is entered into as of this
14th day of November, 2006, by and among Michigan Radiation Therapy Management
Services, Inc., a Michigan corporation (“MRTMS” or “Buyer”) and Farideh R. Bagne
(“Dr. Bagne”) and Alexander Bagne (“A. Bagne” who together with Dr. Bagne shall
be referred to herein individually as a “Seller” and, collectively as, the
“Sellers”). 

          Dr. Bagne and A. Bagne collectively own all of the issued and
outstanding (i) membership interests in Phoenix Management Company, LLC, a
Michigan limited liability company (“Phoenix”); (ii) membership interests in
American Consolidated Technologies, LLC, a Michigan limited liability company
(“ACT”) and, (iii) partnership interests in Pontiac Investment Associates, a
Michigan co-partnership (“PIA”).  Each of Phoenix, ACT and PIA shall be referred
to individually herein as a “Management Company” and collectively as the
“Management Companies.”  The issued and outstanding membership interests and
partnership interests in the Management Companies shall be referred to herein
individually as a “Membership Interest” or collectively as the “Membership
Interests.”

          Mark J.R. Fireman, M.D. (“Dr. Fireman”) owns all of the issued and
outstanding shares of capital stock of each of (i) American Oncologic Associates
of Michigan, P.C., a Michigan professional corporation (“AOAM”); (ii) X Ray
Treatment Center, P.C., a Michigan professional corporation (“XRAY”); and (iii)
RADS, P.C. Oncology Professionals, a Michigan professional corporation
(“RADS”).  Each of AOAM, XRAY and RADS shall be referred to herein is a “PC”
and, collectively as the “PCs.”  Each of the PCs is managed by one of the
Management Companies and as such constitutes an integral part of such Management
Company’s business.  The issued and outstanding capital stock of the PCs shall
be referred to herein individually as a “Share” or collectively as the
“Shares.”  The Management Companies, together with the PCs, shall be referred to
collectively herein as the “Company” or the “Companies.”

          In light of the foregoing and as condition to the transactions
contemplated herein, Buyer has required Dr. Bagne, and Dr. Bagne has agreed to
make representations, warranties, covenants, and indemnities with respect to the
PCs as set forth herein in lieu of the provision of equivalent representations,
warranties, covenants and indemnities made by Dr. Fireman, except as to Dr.
Fireman’s confirmation during his redemption of his Shares as contemplated in
the transaction below that Dr. Fireman: (i) has title and is the record holder
of all of the issued and outstanding Shares in the PCs; (ii) has not encumbered
the Shares of the PCs; and (iii) is able to effectuate the transfer of the
Shares of the PCs as contemplated herein.  These representations, warranties,
covenants and indemnities are an integral part of this Agreement without which
Buyer would not enter the transactions contemplated herein.

          This Agreement contemplates a transaction in which (i) at Closing,
MRTMS will purchase from Dr. Bagne and A. Bagne, and Dr. Bagne and A. Bagne will
sell to MRTMS, all of the Membership Interests of Phoenix and ACT; (ii) at
Closing, Dr. Bagne and Dr. Fireman will cause Shares of each PC to be issued to
Michael J. Katin, M.D. (“Dr. Katin”) such that Dr. Katin will hold, after the
simultaneous redemption of Dr. Fireman’s shares described below, all of the
Shares of each of AOAM, XRAY and RADS; (iii) at Closing, Dr. Bagne and Dr.
Fireman will cause each of AOAM, XRAY and RADS to redeem all of the Shares of
such PCs held by Dr. Fireman,

--------------------------------------------------------------------------------




which Shares constitute all of the issued and outstanding Shares of such PCs,
except for the Shares of such PCs simultaneously issued to Dr. Katin, for an
aggregate redemption amount of one hundred fifty thousand dollars ($150,000), to
be paid out of existing funds of the PCs and not as additional Purchase Price
hereunder, such that, after the simultaneous issuance of Shares to Dr. Katin
described above, Dr. Katin will own all of the Shares of each of AOAM, XRAY and
RADS; (iv) immediately prior to Closing, the Employee Lease Agreement between
Phoenix and JAVA Consolidated, LLC, a Michigan limited liability company
(“JAVA”) will be amended in the form attached hereto as Exhibit A; (v) at
Closing, Radiation Therapy Services, Inc., a Florida corporation, shall execute
and deliver to Sellers and PIA that certain Continuing Corporate Guaranty, in
the form attached hereto as Exhibit B; and (vi) after the Closing, only upon the
occurrence of either (A) MRTMS’s exercise of its PIA Option (as such term is
defined and further described in §2(c)(i) below), or (B) MRTMS’s receipt of the
St. Joseph’s Consent (as such term is defined and further described in §2(c)(ii)
below), MRTMS and its designee shall purchase from Dr. Bagne and A. Bagne and
Dr. Bagne and A. Bagne shall be obligated to sell to MRTMS and its designee all
of the issued and outstanding Membership Interest of PIA, on the terms and
conditions set forth in §2(c).

          Now, therefore, in consideration of the premises and the mutual
promises herein made, and in consideration of the representations, warranties,
and covenants herein contained, the Parties agree as follows.

          1.          Definitions.

          “Accounts Payable” means all Liabilities of the Companies incurred by
or for the business of the Companies for the period prior to and through the
close of business on the Closing Date, including, without limitation, trade
accounts payable.  Without limiting the foregoing, specifically included in the
definition of Accounts Payable are all accounting, legal and consultant charges
and fees arising prior to this transaction or created by this transaction,
including, without limitation, the fees and charges of Deloitte & Touche
Corporate Finance, LLC (“D&TCF”) and Kupelian Ormond & Magy, P.C.

          “Adverse Consequences” means all actions, suits, proceedings,
hearings, investigations, charges, complaints, claims, demands, injunctions,
judgments, orders, decrees, rulings, damages, dues, penalties, assessments,
fines, costs, amounts paid in settlement, Liabilities, obligations, debts,
Taxes, liens, losses, expenses, and fees (including court costs, interest, and
reasonable attorneys’, accountants’ and other experts’ fees and expenses or
other expenses of litigation).  Notwithstanding the foregoing, the term Adverse
Consequences shall not include: (i) any consequential, punitive or exemplary
damages arising out of any direct claim made by one of the Parties hereto
against another Party hereto (it being understood that consequential, punitive
and/or exemplary damages shall only be included in Adverse Consequences paid by
a Party if such damages are paid to a third party); and (ii) any of the
following actions which occur after the Closing Date: (a) a decrease in the
number of patients treated by the Companies; (b) a loss of profits of any of the
Companies; (c) injury to the reputation of the Buyer or its Affiliates or
Subsidiaries or any of the Companies, or (d) a decrease in the share price of
the Buyer or any of its Affiliates or Subsidiaries.

2

--------------------------------------------------------------------------------




          “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

          “Affiliated Group” means any affiliated group within the meaning of
Code § 1504(a) or any similar group defined under a similar provision of state,
local or foreign law.

          “Basis” means any past or present fact, situation, circumstance,
status, condition, activity, practice, plan, occurrence, event, incident,
action, failure to act, or transaction that forms or could form the basis for
any specified consequence.

          “Buyer” has the meaning set forth in the preface above.

          “Closing” has the meaning set forth in § 2(h) below.

          “Closing Cash Payment” has the meaning set forth in § 2(d)(vi) below.

          “Closing Date” has the meaning set forth in § 2(h) below.

          “COBRA” means the requirements of Part 6 of Subtitle B of Title I of
ERISA and Code § 4980B and of any similar state law.

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Confidential Information” means any information concerning the
businesses and affairs of the Companies that is not already generally available
to the public.

          “Controlled Group” has the meaning set forth in Code § 1563.

          “Disclosure Schedule” has the meaning set forth in § 3(a) below.

          “Employee Benefit Plan” means any “employee benefit plan” (as such
term is defined in ERISA § 3(3)) and any other employee benefit plan, program or
arrangement of any kind.

          “Employee Pension Benefit Plan” has the meaning set forth in ERISA
§ 3(2).

          “Employee Welfare Benefit Plan” has the meaning set forth in ERISA
§ 3(1).

          “Environmental, Health, and Safety Requirements” shall mean all
federal, state, local, and foreign statutes, regulations, ordinances, and other
provisions having the force or effect of law, all judicial and administrative
orders and determinations, all contractual obligations, and all common law
concerning public health and safety, worker health and safety, and pollution or
protection of the environment, including, without limitation, all those relating
to the presence, use, production, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control, or cleanup of any hazardous
materials, substances, or wastes, chemical substances or mixtures, pesticides,
pollutants, contaminants, toxic chemicals, petroleum products or byproducts,
asbestos, polychlorinated biphenyls, noise, or radiation, each as amended and as
now or hereafter in effect.

3

--------------------------------------------------------------------------------




          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

          “ERISA Affiliate” means each entity that is treated as a single
employer with each Company for purposes of Code § 414.

          “Escrow Agent” has the meaning set forth in § 2(d) below.

          “Escrow Agreement” means the escrow agreement entered into
concurrently herewith and attached hereto as Exhibit G. 

          “Escrow Amount” has the meaning set forth in § 2(d)(i) below.

          “Fiduciary” has the meaning set forth in ERISA § 3(21).

          “Financial Statements” has the meaning set forth in § 4(i) below.

          “FIRPTA Affidavit” has the meaning set forth in § 7(a)(vi) below.

          “GAAP” means United States generally accepted accounting principles as
in effect from time to time, consistently applied.

          “Governmental Authority” or “Governmental Authorization” means any
court, tribunal, arbitrator, authority, agency, commission, official or other
instrumentality of the United States, any foreign country or any domestic or
foreign state, county, city or other political subdivision.

          “Indebtedness” of any Person means all Liabilities of such Person (a)
for borrowed money, debts or indebtedness, (b) evidenced by notes, bonds,
debentures or similar instruments, (c) for the deferred purchase price of goods
or services (other than trade payables or accruals incurred in the ordinary
course of business), (d) under capital leases, or (e) in the nature of
guarantees of the obligations described in clauses (a) through (d) above of any
other Person.

          “Indemnified Party” has the meaning set forth in § 8(e) below.

          “Indemnifying Party” has the meaning set forth in § 8(e) below.

          “Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases, and related documentation), (g) all advertising and promotional
materials, (h) all other proprietary rights, and (i) all copies and tangible
embodiments thereof in whatever form or medium.

4

--------------------------------------------------------------------------------




          “Knowledge” means actual or constructive knowledge.  Constructive
knowledge shall mean knowledge that one using reasonable care or diligence
should have, and therefore that would be attributed by law to a given person in
similarly situated closely held businesses in Michigan.

          “Leased Real Property” means all leasehold or subleasehold estates and
other rights to use or occupy any land, buildings, structures, improvements,
fixtures, or other interest in real property held by the Companies.

          “Leases” means all leases, subleases, ground leases, licenses,
concessions and other agreements (written or oral), including all amendments,
extensions, renewals, guaranties, and other agreements with respect thereto,
pursuant to which any Company holds any Leased Real Property, including the
right to all security deposits and other amounts and instruments deposited by or
on behalf of any Company thereunder.

          “Liability” or “Liabilities” means any liability or obligation of
whatever kind or nature (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

          “Lien” means any mortgage, pledge, lien, encumbrance, charge, or other
security interest.

          “Material Adverse Effect” or “Material Adverse Change” means any
effect or change that would be materially adverse to the business, assets,
condition (financial or otherwise), operating results, operations, or business
prospects of the Companies, taken as a whole, or on the ability of Sellers or
Buyers to consummate timely the transactions contemplated hereby (regardless of
whether or not such adverse effect or change can be or has been cured at any
time or whether Buyer has knowledge of such effect or change on the date
hereof).

           “Most Recent Balance Sheet” means the balance sheet contained within
the Interim Period End Financial Statements.

          “Most Recent Fiscal Year End” has the meaning set forth in § 4(i)
below.

          “Multiemployer Plan” has the meaning set forth in ERISA § 3(37).

          “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).

          “Owned Real Property” means all land, together with all buildings,
structures, improvements, and fixtures located thereon, including all
electrical, mechanical, plumbing and other building systems, fire protection,
security and surveillance systems, telecommunications, computer, wiring, and
cable installations, utility installations, water distribution systems, and
landscaping, together with all easements and other rights and interests
appurtenant thereto, together with all Owned Real Property Leases, including the
right to all security deposits and other amounts and instruments deposited by or
on behalf of any of the Companies thereunder owned by any Company.

5

--------------------------------------------------------------------------------




          “Owned Real Property Lease” means all leases, subleases, ground
leases, licenses or other agreements (written or oral) pursuant to which any
Company conveys or grants to any Person a leasehold estate in, or the right to
use or occupy, any Owned Real Property or portion thereof.

          “Party” or “Parties” means any or all, as the case may be, of the
individuals or entities that is a Company, Seller or Buyer.

          “PBGC” means the Pension Benefit Guaranty Corporation.

          “Permit” has the meaning set forth in § 4(o) below.

          “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, any other business entity, or a
governmental entity (or any department, agency, or political subdivision
thereof).

          “Prohibited Transaction” has the meaning set forth in ERISA § 406 and
Code § 4975.

          “Purchase Price” has the meaning set forth in § 2(d) below.

          “Real Property” has the meaning set forth in § 4(w)(iii) below.

          “Reportable Event” has the meaning set forth in ERISA § 4043.

          “Schedule” or “Schedules” means those schedules containing disclosure
included in the Disclosure Schedules and the Buyer Disclosure Schedules.

          “Securities Act” means the Securities Act of 1933, as amended.

          “Securities Exchange Act” means the Securities Exchange Act of 1934,
as amended.

          “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
or all, as the case may be, corporation, limited liability company, partnership,
association, or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers,
or trustees thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof or (ii) if a limited liability company, partnership,
association, or other business entity (other than a corporation), a majority of
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof and for this purpose, a Person or
Persons own a majority ownership interest in such a business entity (other than
a corporation) if such Person or Persons shall be allocated a majority of such
business entity’s gains or losses or shall be or control any managing director
or general partner of such business entity (other than a corporation). The term
“Subsidiary” shall include all Subsidiaries of such Subsidiary.

6

--------------------------------------------------------------------------------




          “Tax” or “Taxes” means any federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code
§ 59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.

          “Tax Return” means any return, declaration, report, claim for refund,
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

          “Third Party Claim” has the meaning set forth in § 8(e) below.

          2.          Basic Transaction.

                       (a)          Closing Date Purchase and Sale.  On and
subject to the terms and conditions of this Agreement, at Closing: MRTMS agrees
to purchase from Dr. Bagne and A. Bagne and Dr. Bagne and A. Bagne agree to sell
to MRTMS, all of the Membership Interests of Phoenix and ACT.

                       (b)          Closing Date Issuance and Redemption. 
Simultaneous with the purchase and sale referred to in § 2(a) above, at Closing,
Dr. Bagne, Dr. Fireman and Dr. Katin will enter into those certain Stock
Issuance and Redemption Agreements in the form attached hereto as Exhibit C
pursuant to which Dr. Katin is issued Shares in AOAM, XRAY and RADS and Dr.
Fireman’s Shares in such PCs are redeemed (the “Issuance and Redemption
Agreements”).

                       (c)          Potential Purchase of PIA Membership
Interest.

                                      (i)          PIA Option.  From and after
the date hereof, through and including the Expiration Date, as such is defined
in the Sublease Agreement attached hereto as Exhibit N, MRTMS and its designee,
shall have the option to purchase all of the issued and outstanding partnership
interests in PIA, free and clear of any and all Liens and encumbrances of any
kind, for consideration in the amount of Two Million Nine Hundred Fifty Thousand
Dollars ($2,950,000) (the “PIA Option”).  The PIA Option may be exercised by
delivery of an option exercise letter (the “Exercise Notice”) substantially in
the form set forth in Exhibit D attached hereto.  Such purchase will be made in
accordance with the terms of a Partnership Interest Purchase Agreement
substantially in the form set forth in Exhibit E attached hereto.  The closing
of such purchase of the Membership Interest of PIA shall be completed no later
than forty-five (45) days from Seller’s receipt of Exercise Notice.

7

--------------------------------------------------------------------------------




                                        (ii)          St. Joseph’s Consent.

                                                       (A)          In the event
PIA receives written consent from St. Joseph’s, in a form reasonably acceptable
to MRTMS (“St. Joseph’s Consent”), which St. Joseph’s Consent shall: (i) consent
to the sale by Dr. Bagne and A. Bagne to MRTMS and its designee of all of the
issued and outstanding Membership Interests in PIA; (ii) acknowledges that the
certain Ground Lease dated August 19, 1988 between Pontiac Bloomfield Terraces
Corporation (“PBTC”) and PIA, together with the two (2) Addendum dated August
19, 1988 and the Second Addendum dated September 20, 1992, and the First
Amendment to Ground Lease dated July 14, 2005 (collectively, the “Ground Lease”)
remains in full force and effect, then Dr. Bagne and A. Bagne hereby agrees to
sell, and MRTMS and its designee hereby agrees to purchase, of all of the issued
and outstanding Membership Interests in PIA, free and clear of any and all Liens
and encumbrances of any kind for consideration in the amount of Two Million Nine
Hundred Fifty Thousand Dollars ($2,950,000).  Such purchase will be made in
accordance with the terms of a Partnership Interest Purchase Agreement
substantially in the form set forth in Exhibit E attached hereto.  The closing
of such purchase of the Membership Interest in PIA shall be completed no later
than forty-five (45) days from Seller’s receipt of the St. Joseph’s Consent. 
For purposes of this Agreement, the term Ground Lease shall include the Ground
Lease, together with the Center (as defined in the Ground Lease) and all trade
fixtures, improvements and other appurtenances associated with the Center which
are owned by PIA.

                                                       (B)          In
connection with the foregoing, the Parties agree that, within three (3) Business
Days of the Closing Date, Sellers shall cause Dr. Fireman to provide written
notification, under the terms and conditions of the Ground Lease indicating
that: (i) effective November 14, 2006 Dr. Katin has been appointed as the new
President of AOAM; (ii) Dr. Katin is a licensed physician in the State of
Michigan and is a radiation oncologist, certified by the Board of Radiology in
the specialty of Radiation Oncology; (iii) Dr. Bagne will continue to be the
Managing Partner of PIA; and (iv) Dr. Fireman will continue to be the Key
Physician of AOAM for the clinical services under the Ground Lease (the “St.
Joseph’s Notification”), which shall be identical to Exhibit F attached hereto.

                                                       (C)          To the
extent Buyer seeks to cause AOAM to replace Dr. Fireman or any successor Keyman,
such replacement Keyman shall have the following credentials: (i) a valid
Michigan medical license; (ii) board certification in radiology, with a
specialty of radiation oncology; (iii) maintain medical staff privileges in good
standing at St. Joseph Mercy Hospital; and (iv) actively practice at St. Joseph
Mercy Hospital.  Furthermore, to the extent Buyer seeks to cause AOAM to switch
Presidents from Dr. Katin or any successor President, such President shall have
the following credentials: (i) a valid Michigan medical license; and (ii) board
certification in radiology, with a specialty in radiation oncology.  Buyer shall
provide the information to Dr. Bagne necessary to confirm that such new Keyman
or President holds the above referenced credentials prior to giving notice to
St. Joseph Mercy Hospital as to such proposed change.

                       (d)          Purchase Price.  At Closing, Buyer agrees to
pay to Sellers an amount equal to Forty Five Million Eighty Hundred Thirty
Thousand Dollars ($45,830,000) minus the adjustment amount calculated in
accordance with §2(e) below (the “Purchase Price”), which Purchase Price shall
be payable as follows:

8

--------------------------------------------------------------------------------




                                       (i)          Escrow Amount.  Three
Million Three Hundred Thousand Dollars ($3,300,000) of the Purchase Price (the
“Escrow Amount”) shall be paid, as contemplated by §8(b)of this Agreement, to JP
Morgan Chase & Co., as escrow agent (the “Escrow Agent”), who shall hold the
Escrow Amount in accordance with the terms of that certain escrow agreement to
be entered into between the Seller, Purchaser and Escrow Agent, in the form set
forth in Exhibit G attached hereto (the “Escrow Agreement”).

                                       (ii)         Payment of Company
Indebtedness.  The Buyer, at the Sellers’ direction and on behalf of the
Sellers, shall pay at the Closing out the Purchase Price, by wire transfer or
delivery of other immediately available funds, the following: (i)  the
Companies’ and Sellers’ aggregate existing commercial or lending institution
Indebtedness in such amounts and to such Person identified on Schedule 2(d)(ii)
of the Disclosure Schedule; and (ii) the Companies’ and Seller’s aggregate
existing Indebtedness under capital leases in such amounts and to such Person
identified on Schedule 2(d)(ii) of the Disclosure Schedule.

                                        (iii)       Companies/Sellers Related
Party Debt.  The Buyer, at the Sellers’ direction and on behalf of the Sellers,
shall pay at the Closing out the Purchase Price, by wire transfer or delivery of
other immediately available funds, the Companies and/or Sellers related party
debt, all of which is set forth in detail on Schedule 2(d)(iii) of the
Disclosure Schedules.  Upon the Closing and payment of such related party debt,
the Companies and Sellers hereby mutually waive, release and discharge, and
forever hold harmless each other from such related party debt.

                                       (iv)        Tax Withholding Amount.  The
Parties agree and acknowledge that Five Million Two Hundred Eight Thousand
Dollars ($5,280,000) of the Purchase Price (the “Tax Withhold Amount”) shall be
paid to Garfunkel, Wild & Travis, P.C., as escrow agent (the “Tax Withhold
Escrow Agent”), who shall hold the Tax Withhold Amount in escrow until directed
by Buyer, in its sole discretion, to distribute such amount, all in accordance
with the terms of an escrow agreement between Buyer and the Tax Withhold Escrow
Agent.  Notwithstanding anything herein to the contrary, the Sellers shall not
be liable for any acts or omissions relating to the escrow account by the Tax
Withhold Escrow Agent or otherwise.  The Buyer and Sellers agree and acknowledge
that the Tax Withhold Amount is being withheld for the payment of Taxes by the
PCs in accordance with Sellers’ direction to the Buyer to pay $8,824,483.52 of
the Purchase Price to JP Morgan Chase & Co. with respect to the commercial
Indebtedness of the PCs owed to JP Morgan Chase & Co., as stated on Schedule
2(d)(ii) of the Disclosure Schedules and the tax effect to the PC’s in
connection with the forgiveness of $500,000 of PC debt to the Management
Companies which forgiveness occurred immediately prior to Closing (collectively,
the “PC Debt Payoff and Forgiveness”).  In the event that the Tax Liabilities
for the PC’s for 2006 in connection with the PC Debt Payoff and Forgiveness is
less than $5,280,000, the Buyer shall promptly pay to Dr. Bagne fifty percent
(50%) of the difference of the Tax Withhold Amount and the actual taxes as a
result of such PC Debt Payoff and Forgiveness.  Dr. Bagne shall be entitled to
review any and all 2006 PC tax returns and back-up documentation in connection
therewith.

9

--------------------------------------------------------------------------------




                                       (v)         RADS Indebtedness to Dr.
Bagne and ACT Indebtedness to RADS.  As a result of the sale and transfer of
assets from RADS to ACT as evidenced by the Bill of Sale in the form set forth
in Exhibit Q attached hereto and in light of the related party Indebtedness of
RADS to Dr. Bagne as reflected in Schedule 2(d)(iii) of the Disclosure
Schedules, Buyer, at the Sellers’ direction, shall pay at the Closing out of the
Purchase Price, Nine Hundred Eighty Thousand Four Hundred Sixty-Three Dollars
and Sixty-Seven Cents ($980,463.67) to Dr. Bagne to reflect RADS’ receipt of
consideration associated with the sale and transfer of assets from RADS to ACT
and RADS’ repayment of related party Indebtedness to Dr. Bagne.

                                       (vi)        Closing Cash Payment. 
Buyer’s delivery of the remainder of the Purchase Price (after payment of a
portion of the Purchase Price as set forth in §§2(d)(i), (ii), (iii), (iv) and
(v)above (the “Closing Cash Payment”) to Sellers, by wire transfer or delivery
of other immediately available funds.

                                       (vii)       Allocation of Closing Cash
Payment Among Sellers. The Purchase Price Closing Cash Payment shall be
allocated among the Sellers in proportion to their respective profit and loss
sharing interests as set forth in Exhibit H.

                       (e)           Adjustment to Purchase Price.  On the
Closing Date, the Purchase Price (and the Closing Cash Payment) shall be:

                                       (i)          reduced by an amount equal
to:

                                                     (A)          all Accounts
Payable of the Companies’ through the Closing Date, including, without
limitation, to those Persons identified on Schedule 2(e)(i); and

                                                     (B)          the cash value
of all accrued but unpaid expenses, of the Companies’ through the Closing Date
as set forth on Schedule 2(e)(ii), including, without limitation, those accrued
but unpaid benefits earned by employees of any of the Management Companies, the
PCs and JAVA, including, without limitation any and all accrued vacation, sick
and personal days; and shall be further

                                       (ii)          adjusted (either increased
or decreased as the case may be) by an amount equal to:

                                                      (A)          all utility
charges, real estate and personal property taxes, monthly rental payments and
common area charges under any Leased Real Property assumed by Buyer pursuant to
this Agreement, amounts prepaid in respect of all Contracts of the Companies
(except for those Contracts Buyer desires for Seller to terminate) and similar
prepaid items shall be prorated between Seller and Buyer through the Closing
Date.

                       (f)           [INTENTIONALLY OMITTED]

                       (g)           Excluded Assets.  The following assets of
the Companies shall remain the sole and separate assets of Dr. Bagne) following
the Closing:

                                       (i)          all cash and cash
equivalents of the Companies through the Closing Date;

10

--------------------------------------------------------------------------------




                                       (ii)         the accounts receivable of
the Companies existing through the Closing Date;

                                       (iii)        the following personal items
of Dr. Bagne: (i) personal art, crafts and photos, (ii) all of Dr. Bagne’s
divorce proceeding documents, and (iii) the computer equipment (including CPUs,
monitors and printers) and other related equipment of Dr. Bagne’s and her
personal assistants as set forth on Schedule 2(g)(iii) of the Disclosure
Schedules; and

                                       (iv)        those certain vehicles set
forth on Schedule 2(g)(iv) of the Disclosure Schedules.

                       (h)           Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place by telephone,
mail, electronic mail and/or facsimile or at a location mutually agreed upon by
MRTMS and Dr. Bagne, commencing at 9:00 a.m. Eastern Standard Time (“EST”) on
November 14, 2006 and shall be effective at 11:59 p.m. on November 14, 2006.

                       (i)           Deliveries at Closing.  At the Closing, (i)
Sellers will deliver to Buyer the various certificates, instruments, and
documents referred to in § 7(a) below, (ii) Buyer will deliver to Sellers the
various certificates, instruments, and documents referred to in § 7(b) below,
(iii) Sellers will deliver (x) to Buyer, certificates representing all of the
Membership Interests in Phoenix and ACT and (y) to Dr. Katin stock certificates
representing all of the Shares of AOAM, XRAY and RADS as acquired under the
Issuance and Redemption Agreements, (iv) Buyer will deliver to the Escrow Agent,
the Escrow Amount specified in § 2(d)(i) above, (v) Buyer, at the Sellers’
direction and on behalf of the Sellers will deliver to the Persons in § 2(d)(ii)
and § 2(d)(iii) the amounts due such Persons as set forth in § 2(d)(ii) and §
2(d)(iii); (vi) Buyer will deliver to the Tax Withhold Escrow Agent, the Tax
Withhold Amount specified in § 2(d)(iv); and (vii) Buyer will deliver to
Sellers, the Closing Cash Payment as specified in § 2(d)(vi).

          3.          Representations and Warranties Concerning the Transaction.

                       (a)          Representations and Warranties Concerning
the Sellers.  Dr. Bagne on behalf of the Sellers hereby represents and warrants
to Buyer that the statements contained in this § 3(a) are correct and complete
as of the Closing Date, except as expressly set forth in the disclosure schedule
delivered by Sellers to Buyer on the date hereof and attached hereto (the
“Disclosure Schedule” or “Disclosure Schedules”).  Nothing in the Disclosure
Schedules shall be deemed adequate to disclose an exception to a representation
or warranty made herein, however, unless the Disclosure Schedule identifies the
exception with particularity and describes the relevant facts in detail. 
Without limiting the generality of the foregoing, the mere listing or inclusion
of a copy of a document or other item shall not be deemed adequate to disclose
an exception to a representation or warranty made herein (unless the
representation or warranty has to do with the existence of the document or other
item itself).  The Disclosure Schedules will be arranged in paragraphs
corresponding to the lettered and numbered paragraphs contained in this
Agreement.

11

--------------------------------------------------------------------------------




                                       (i)          Authorization of
Transaction.  Each Seller has full power and authority (including full corporate
or other entity power and authority) to execute and deliver this Agreement and
to perform her and his obligations hereunder.  This Agreement constitutes the
valid and legally binding obligation of each Seller, enforceable in accordance
with its terms and conditions.  Dr. Fireman, with Dr. Bagne, has full power and
legal right to sell, transfer and deliver the Redeemed Stock (as such term is
defined in the Issuance and Redemption Agreements) to the respective PCs and to
consummate and close the transactions provided for in the Issuance and
Redemption Agreements and the transaction contemplated therein would not result
in the violation of any other agreement to which Dr. Fireman, Dr. Bagne and/or
any of the PCs are a party or by which any of them are bound.  The Issuance and
Redemption Agreements constitute the valid and legally binding obligation of Dr.
Bagne and Dr. Fireman, enforceable in accordance with their terms and
conditions.  Sellers need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement. 
The execution, delivery, and performance of this Agreement and all other
agreements contemplated hereby have been duly authorized by each Seller.

                                       (ii)         Noncontravention.  Except as
set forth on Schedule 3(a)(ii) of the Disclosure Schedule, neither the execution
and the delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will (A) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge, or other restriction
of any Governmental Authority, or court to which any Seller is subject, (B)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which any Seller is a party or by which he
or she is bound or to which any of his or her assets is subject, or (C) result
in the imposition or creation of a Lien upon or with respect to the Membership
Interests or the Shares.

                                       (iii)        Brokers’ Fees.  None of the
Sellers have any Liability or obligation to pay any fees or commissions to any
broker, finder, or agent with respect to the transactions contemplated by this
Agreement, except that the Sellers acknowledge that the Companies have an
agreement with D&TCF as a broker, whereby the Sellers shall be solely
responsible to pay to D&TCF out of the Closing Cash Payment a fee in connection
with this transaction.

                                       (iv)        Membership Interests.  Dr.
Bagne and A. Bagne hold of record and own beneficially the number or percentage
of Membership Interests set forth opposite their names on Schedule 3(a)(iv) of
the Disclosure Schedule, free and clear of any restrictions on transfer, Taxes,
Liens, options, warrants, purchase rights, contracts, commitments, equities,
claims, and demands.  Neither Dr. Bagne nor A. Bagne is a party to any option,
warrant, purchase right, or other contract or commitment that could require her
or him to sell, transfer, or otherwise dispose of any of the Membership
Interests (other than this Agreement).  Neither Dr. Bagne nor A. Bagne is a
party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any of the Membership Interests.

                                       (v)         PC Shares.  Dr. Fireman holds
of record and owns beneficially the number of Shares set forth opposite his name
on Schedule 3(a)(v) of the Disclosure Schedule, free and clear of any
restrictions on transfer, Taxes, Liens, options, warrants, purchase rights,
contracts, commitments, equities, claims, and demands.  Except as set forth on
Schedule 3(a)(v) of the Disclosure Schedule, Dr. Fireman is not: (i) a party to
any option, warrant, purchase right, or other contract or commitment that could
require him to sell, transfer, or otherwise dispose of any of the Shares (other
than this Agreement); or (ii) a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of any of the Shares.

12

--------------------------------------------------------------------------------




                       (b)           Representations and Warranties Concerning
the Buyer.  MRTMS represents and warrants to Sellers that the statements
contained in this § 3(b) are correct and complete as of the Closing Date, except
as expressly set forth in the disclosure schedule delivered by the Buyer to the
Sellers on the date hereof (the “Buyer Disclosure Schedule”). Nothing in the
Buyer Disclosure Schedule shall be deemed adequate to disclose an exception to a
representation or warranty made herein, however, unless the Buyer Disclosure
Schedule identifies the exception with particularity and describes the relevant
facts in detail.  Without limiting the generality of the foregoing, the mere
listing or inclusion of a copy of a document or other item shall not be deemed
adequate to disclose an exception to a representation or warranty made herein
(unless the representation or warranty has to do with the existence of the
document or other item itself).  The Buyer Disclosure Schedule will be arranged
in paragraphs corresponding to the lettered and numbered paragraphs contained in
this Agreement.

                                       (i)          Organization of MRTMS. 
MRTMS is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Michigan.

                                       (ii)         Authorization of
Transaction.  Buyer has full power and authority (including full corporate or
other entity power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder.  This Agreement constitutes the valid and
legally binding obligation of Buyer, enforceable in accordance with its terms
and conditions.  Buyer need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement. 
The execution, delivery, and performance of this Agreement and all other
agreements contemplated hereby have been duly authorized by Buyer.

                                       (iii)        Noncontravention.  Except as
set forth on Schedule 3(b)(iii) of the Buyer Disclosure Schedule, neither the
execution and the delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, will (A) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any Governmental Authority, or court to which Buyer is subject or
any provision of its charter, bylaws, or other governing documents or (B)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which Buyer is a party or by which it is
bound or to which any of its assets is subject.

                                       (iv)        Brokers’ Fees.  Buyer has no
Liability or obligation to pay any fees or commissions to any broker, finder, or
agent with respect to the transactions contemplated by this Agreement for which
any Seller could become liable or obligated.

                                       (v)          Investment.  Buyer is not
acquiring the Membership Interests or Shares with a view to or for sale in
connection with any distribution thereof within the meaning of the Securities
Act.

13

--------------------------------------------------------------------------------




          4.          Representations and Warranties Concerning the Companies. 
Dr. Bagne, on behalf of the Companies, hereby represents and warrants to Buyer
that the statements contained in this § 4 are correct and complete, except as
expressly set forth on the Disclosure Schedules on the date hereof and attached
hereto. 

                       (a)          Organization, Qualification, and Corporate
Power of the PCs.   Each of the PCs is a professional corporation duly
organized, validly existing, and in good standing under the laws of the State of
Michigan.  No PC conducts business outside of the State of Michigan except as
set forth on Schedule 4(a)(i) of the Disclosure Schedules.  Each of the PCs is
duly authorized to conduct business and is in good standing under the laws of
the State of Michigan.  Each of the PCs has full corporate power and authority
and all licenses, permits, and authorizations including, without limitations, a
valid certificate of need (“CON”) issued by the Michigan Department of Community
Health (“MDCH”) necessary to carry on the businesses in which it is engaged and
to own and use the properties owned and used by it.  Schedule 4(a)(ii) of the
Disclosure Schedule lists the directors and officers of each of the PCs.  Dr.
Bagne delivered to Buyer correct and complete copies of the charter and bylaws
of each of the PCs as amended to date as evidenced on Schedule 4(a)(iii) of the
Disclosure Schedules.  Schedule 4(a)(iii) of the Disclosure Schedules lists all
of the minute books containing the records of meetings of the stockholders, the
board of directors, and any committees of the board of directors, the stock
certificate books, and the stock record books of each of the PCs that have been
delivered to Buyer or which shall be delivered to Buyer before the Closing Date
and are correct and complete in all material respects.  None of the PCs is in
default under or in violation of any provision of its charter or bylaws.

                       (b)          Organization, Qualification, and Power of
the Management Companies.  Each of Phoenix and ACT is a limited liability
company duly organized, validly existing, and in good standing under the laws of
the State of Michigan.  PIA is a co-partnership duly organized and validly
existing under the laws of the State of Michigan.  No Management Company
conducts business outside of the State of Michigan, except as set forth on
Schedule 4(b)(i) of the Disclosure Schedule.  Phoenix and ACT are duly
authorized to conduct business and are in good standing under the laws of the
State of Michigan.  Each of the Management Companies has full power and
authority and all licenses, permits, and authorizations necessary to carry on
the businesses in which it is engaged and to own and use the properties owned
and used by it.  Schedule 4(b)(ii) of the Disclosure Schedule lists the
managers, members/partners, directors and officers of each of the Management
Companies.  Sellers have delivered to Buyer correct and complete copies of the
organizational documents and operating agreements of each of the Management
Companies, as amended to date.  To the extent that they exist, the minute books
containing the records of meetings of the members, partners, the managers and
any committees of the managers, the Membership Interest certificate books, and
the Membership Interest record books of each Management Company (except PIA)
have been delivered to Buyer or which shall be delivered to Buyer before Closing
and are correct and complete in all material respects.  None of the Management
Companies is in default under or in violation of any provision of its
organizational documents or operating agreements.

14

--------------------------------------------------------------------------------




                       (c)          Capitalization of the PCs.  Schedule 4(c) of
the Disclosure Schedule sets forth the entire issued and authorized capital
stock of each of the PCs.  All of the issued and outstanding Shares have been
duly authorized, are validly issued, fully paid, and non-assessable, and are
held of record by Dr. Fireman as set forth in Schedule 4(c) of the Disclosure
Schedule.  The Redeemed Stock (as defined in the Issuance and Redemption
Agreements) represents all of the interest owned by Dr. Fireman in the PCs and
all of the issued and outstanding Shares of the PCs other than the shares
simultaneously issued to Dr. Katin pursuant to the Issuance and Redemption
Agreements.  There is not pending, nor to Dr. Bagne’s knowledge has Dr. Fireman,
Dr. Bagne or any PC been threatened with any claims (notwithstanding the
definition of claims contained herein, for the purposes of this subsection only,
the term Claims shall be as defined in the Issuance and Redemption Agreements)
or any other proceeding which could adversely affect the ability of Dr. Fireman,
Dr. Bagne and/or any of the PCs to perform any of his/her or its obligations
under the terms of the Issuance and Redemption Agreements.  There are no
outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, or other contracts or commitments
that could require any PC or Dr. Fireman to issue, sell, or otherwise cause to
become outstanding any of the capital stock of any PC, except as set forth on
Schedule 4(c) of the Disclosure Schedule.  There are no outstanding or
authorized stock appreciation, phantom stock, profit participation, or similar
rights with respect to any PC.  There are no voting trusts, proxies, or other
agreements or understandings with respect to the voting of the capital stock of
any PC.

                       (d)          Capitalization of the Management Companies. 
The entire issued and authorized Membership Interests of each of the Management
Companies are set forth in Schedule 4(d) of the Disclosure Schedule.  All of the
issued and outstanding Membership Interests have been duly authorized, are
validly issued, fully paid, and non-assessable, and are held of record by
Dr. Bagne and A. Bagne as set forth in Schedule 4(d) of the Disclosure
Schedule.  There are no outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights, or other
contracts or commitments that could require any Management Company, Dr. Bagne or
A. Bagne to issue, sell, or otherwise cause to become outstanding any membership
interest in any Management Company.  There are no outstanding or authorized
membership interest appreciation, phantom membership interest, profit
participation, or similar rights with respect to any Management Company.  There
are no voting trusts, proxies, or other agreements or understandings with
respect to the voting of the Membership Interests of any Management Company.

                       (e)          Noncontravention.  To Dr. Bagne’s Knowledge,
except as set forth on Schedule 4(e) of the Disclosure Schedule, neither the
execution and the delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, will (i) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any Governmental Authority, or court to which any of the
Companies is subject or any provision of the charter or bylaws or organizational
documents or related agreements, as the case may be, of any of the Companies or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which any of the Companies is a
party or by which it is bound or to which any of their assets is subject (or
result in the imposition of any Lien upon any of their assets).  None of the
Companies needs to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement.

15

--------------------------------------------------------------------------------




                       (f)          The Companies’ Brokers’ Fees.  None of the
Companies has any Liability or obligation to pay any fees or commissions to any
broker, finder, or agent with respect to the transactions contemplated by this
Agreement, except as identified in § 3(a)(iii) above, which such fees shall be
paid by the Sellers out of the Closing Cash Payment in connection with this
transaction.

                       (g)          Title to Assets.  Except as set forth on
Schedule 4(g)(i) of the Disclosure Schedule or the Register of Deeds of each
county where any Real Property is located, the Companies have good and
marketable indefeasible fee simple title to, or a valid leasehold interest in,
the properties and assets used by them, located on their premises, or shown on
the Most Recent Balance Sheet or acquired after the date thereof, free and clear
of all Liens, except for properties and assets disposed of in the Ordinary
Course of Business since the date of the Most Recent Balance Sheet; provided,
however, PIA has transferred, free and clear of all Liens, all such assets other
than those set forth on Schedule 4(g)(ii) of the Disclosure Schedules to
Phoenix.

                       (h)          Subsidiaries.  There currently are no, nor
have their been at any time, any Subsidiaries of the Companies.

                       (i)           Financial Statements.  Attached hereto as
Schedule 4(i) of the Disclosure Schedule are the following combined financial
statements of Michigan Institute for Radiation Oncology (“MIRO” and Michigan
Comprehensive Cancer Institute (“MCCI”), under which the entities of AOAM, PIA,
RADS and ACT do business as MIRO and under which the entities of Phoenix and
XRAY do business as MCCI (collectively the “Financial Statements”):  (i) audited
combined financial statements as of December 31, 2005 and for the year then
ended (the “Most Recent Fiscal Year End”); and (ii) reviewed combined financial
statements as of December 31, 2004 and 2003 and for the years then ended.  The
combined financial statements (including the notes thereto) are prepared based
on correct and complete information and have been prepared in accordance with
GAAP applied on a consistent basis throughout the periods covered thereby
(except for the difference in GAAP accounting methodologies used with respect to
the reporting of accounts receivable for the Most Recent Fiscal Year, as
indicated in the audited financial statements, as compared to the reporting of
the accounts receivable in the combined financial statements for the fiscal
years ending December 31, 2004 and 2003), and present fairly the financial
condition of the Companies for such periods, and are consistent with the books
and records of the Companies, which books are records are correct and complete.

                       (j)           [INTENTIONALLY OMITTED]

                       (k)          Events Subsequent to Most Recent Fiscal Year
End.  Except as set forth on Schedule 4(k) of the Disclosure Schedule, since the
Most Recent Fiscal Year End, there has not been any Material Adverse Change. 
Without limiting the generality of the foregoing, since that date:

                                      (i)          except as between Phoenix and
PIA as referenced in § 4(g) above, none of the Companies has sold, leased,
transferred, or assigned any assets, tangible or intangible, having a value of
more than $25,000 other than for a fair consideration in the Ordinary Course of
Business;

16

--------------------------------------------------------------------------------




                                       (ii)          none of the Companies has
entered into any agreement, contract, lease, or license or series of related
agreements, contracts, leases, and licenses either (x) involving more than
$25,000 or (y) outside the Ordinary Course of Business;

                                       (iii)         no party, including the
Companies, has accelerated, terminated, modified, or cancelled any agreement,
contract, lease, or license (or series of related agreements, contracts, leases,
and licenses) involving more than $25,000 to which any Company is a party or by
which any of them is bound;

                                       (iv)         none of the Companies has
imposed or cause to be imposed any Liens upon any of their respective assets,
tangible or intangible;

                                       (v)          none of the Companies has
made any capital expenditure or series of related capital expenditures for which
payment has not been made either (x) involving more than $25,000 or (y) outside
the Ordinary Course of Business;

                                       (vi)          none of the Companies has
made any capital investment in, any loan to, or any acquisition of the
securities or assets of, any other Person (or series of related capital
investments, loans, and acquisitions) either (x) involving more than $25,000 or
(y) outside the Ordinary Course of Business;

                                       (vii)         none of the Companies has
issued any note, bond, or other debt security or created, incurred, assumed, or
guaranteed any indebtedness for borrowed money or capitalized lease obligation
either (x) involving more than $25,000 singly or (y) $100,000 in the aggregate;

                                       (viii)        none of the Companies has
delayed or postponed the payment of Accounts Payable and/or other Liabilities
outside the Ordinary Course of Business;

                                       (ix)          none of the Companies has
cancelled, compromised, waived, or released any right or claim or series of
related rights and claims either (x) involving more than $25,000 or (y) outside
the Ordinary Course of Business;

                                       (x)          none of the Companies has
transferred, assigned, or granted any license or sublicense of any rights under
or with respect to any Intellectual Property;

                                       (xi)         there has been no change
made or authorized in the charter or bylaws of any of the PCs;

                                       (xii)        there has been no change
made or authorized in the organizational documents or operating agreements of
any Management Company;

                                       (xiii)       none of the PCs has
declared, set aside, or paid any dividend or made any distribution with respect
to its capital stock (whether in cash or in kind) or redeemed, purchased, or
otherwise acquired any of its capital stock;

                                       (xiv)       none of the Management
Companies has issued, sold, or otherwise disposed of any of their membership
interests, or granted any options, warrants, or other rights to purchase or
obtain (including upon conversion, exchange, or exercise) any of their
membership interests;

17

--------------------------------------------------------------------------------




                                       (xv)        none of the Management
Companies has declared, set aside, or paid any dividend or made any distribution
with respect to their membership interests (whether in cash or in kind) or
redeemed, purchased, or otherwise acquired any of their membership interests;

                                       (xvi)       no Company has experienced
any damage, destruction, or loss (whether or not covered by insurance) to its
property, involving more than $25,000;

                                       (xvii)      none of the Companies has
made any loan to, or entered into any other transaction with, any of its
directors, managers, officers, and employees outside the Ordinary Course of
Business (excluding the Companies/Sellers Related Party debt as set forth on
Schedule 2(d)(iii)) all of which is being extinguished and/or released
simultaneously herewith;

                                       (xviii)     none of the Companies has
entered into any employment contract or collective bargaining agreement, written
or oral, or modified the terms of any existing such contract or agreement
outside of the Ordinary Course of Business;

                                       (xix)       none of the Companies has
granted any increase in the base compensation, bonus payment or fringe benefits
of any of its directors, officers, and employees outside the Ordinary Course of
Business;

                                       (xx)        none of the Companies has
adopted, amended, modified, or terminated any bonus, profit sharing, incentive,
severance, or other plan, contract, or commitment for the benefit of any of its
directors, officers, and employees (or taken any such action with respect to any
other Employee Benefit Plan);

                                       (xxi)       none of the Companies has
made any other change in employment terms for any of its directors, managers,
officers, and employees outside the Ordinary Course of Business;

                                       (xxii)      none of the Companies has
made or pledged to make any charitable or other capital contribution outside the
Ordinary Course of Business;

                                       (xxiii)     there has not been any other
occurrence, event, incident, action, failure to act, or transaction outside the
Ordinary Course of Business involving any of the Companies which has had or is
reasonably likely to have a Material Adverse Effect;

                                       (xxiv)     there has not been any
closure, shut down or other elimination of any of the offices, business
locations, or any other change in the character of the Companies business, or
the properties or assets of the Companies which has had or is reasonably likely
to have a Material Adverse Effect;

                                       (xxv)      there has been no material
change in (A) the Companies’ pricing of its services to its patients generally
without regard to pricing changes initiated or imposed by individual Payors
Programs (as defined in § 4(r) below) or Governmental Authorities, or (B) any
accounting, financial reporting, credit, allowance or tax practice or policy of
the Companies business;

18

--------------------------------------------------------------------------------




                                       (xxvi)     none of the Companies has
discharged a material Liability or Lien outside the Ordinary Course of Business;

                                       (xxvii)    none of the Companies has made
any loans or advances of money (except the Companies/Sellers Related Party debt
as set forth on Schedule 2(d)(iii)) all of which is being extinguished and/or
released simultaneously herewith; and

                                       (xxviii)   none of the Companies has
committed to any of the foregoing.

                       (l)            Undisclosed Liabilities.  None of the
Companies has any Liability (and there is no Basis for any present or to Dr.
Bagne’s Knowledge future action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand against any of them giving rise to any
Liability), except for (i) those Liabilities set forth on the face of the
Interim Period End (as such term is defined in § 6(q) below); (ii) Liabilities
that have arisen after the Interim Period End balance sheet, which have not been
paid at Closing as set forth on Schedule 2(e)(i) of the Disclosure Schedules and
Schedule 2(e)(ii) of the Disclosure Schedules and as set forth on Schedule
4(l)(i) of the Disclosure Schedules; and other Liabilities not disclosed under
subsection (i) and (ii) above as set forth on Schedule (4)(l)(ii) of the
Disclosure Schedules.

                       (m)           Legal Compliance. 

                                       (i)          Within the past three (3)
years of the Closing Date, except as set forth on Schedule 4(m) of the
Disclosure Schedule, each Seller, Dr. Fireman and each of the Companies, and
their respective predecessors has complied with all applicable laws including
rules, regulations, codes, plans, injunctions, judgments, orders, decrees,
rulings, and charges thereunder of federal, state, local, and foreign
governments (and all agencies thereof), and all laws related or incident to the
licensure credentialing and certification of providers of radiation therapy,
physicians and health professionals, health and safety matters, health laws and
regulations and Medicare and Medicaid regulations and no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand, or notice
has been filed or commenced against any of them alleging any failure to so
comply.

                                       (ii)         Within years fours (4), five
(5) and six (6) preceding the Closing Date, to Dr. Bagne’s Knowledge, each
Seller, Dr. Fireman and each of the Companies, and their respective predecessors
has complied with all applicable laws including rules, regulations, codes,
plans, injunctions, judgments, orders, decrees, rulings, and charges thereunder
of federal, state, local, and foreign governments (and all agencies thereof),
and all laws related or incident to the licensure credentialing and
certification of providers of radiation therapy, physicians and health
professionals, health and safety matters, health laws and regulations and
Medicare and Medicaid regulations and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against any of them alleging any failure to so comply.

19

--------------------------------------------------------------------------------




                       (n)          Licensure of Personnel.  To Dr. Bagne’s
Knowledge, each individual currently employed by or otherwise engaged by any
Company to perform professional services is duly licensed to provide such
services and is in compliance with all applicable federal, state and local laws,
rules and regulations relating to such professional licensure and otherwise
meets the applicable qualifications to provide such professional services.  To
Dr. Bagne’s Knowledge, each individual formerly employed by or otherwise engaged
by any Company to provide professional services was duly licensed to provide
such services during all applicable periods when such employee or independent
contractor provided such services on behalf of any Company.  To Dr. Bagne’s
Knowledge, each Seller and Company and each individual employed by or otherwise
engaged by any Company to perform professional services is in compliance with
all applicable state laws and precedents relating to the corporate practice of
the learned or licensed professions, and to Dr. Bagne’s Knowledge there are no
claims, disputes, actions, suits, proceedings or investigations currently
pending, filed, commenced or threatened against or affecting any Seller or any
Company or to Dr. Bagne’s Knowledge, any individual employed by or otherwise
engaged by any Company relating to such laws and precedents, and no such claim,
dispute, action, suit, proceeding or investigation has been filed or commenced
prior to the Closing Date.

                       (o)          Permits.  Set forth on Schedule 4(o) of the
Disclosure Schedule is a complete and accurate list of all licenses,
certificates, permits, registrations, approvals, franchises, notices and
authorizations issued by governmental entities or other regulatory federal,
state or local authorities, including, without limitation any certificates of
need (“CONs”) issued by the Michigan Department of Community Health (“MDCH”)
(collectively, the “Permits”), held by Sellers, Dr. Fireman and each Company. 
To Dr. Bagne’s Knowledge, the Permits are all the Permits required for the
conduct of the business as currently operated by Sellers, Dr. Fireman and each
Company.  All of the Permits are in full force and effect.  Neither Seller, Dr.
Fireman nor Company, nor to Dr. Bagne’s Knowledge, any individual employed or
otherwise engaged by any Company has engaged in any activity that would cause or
permit revocation or suspension of any Permit, and no action or proceeding
seeking to or contemplating the revocation or suspension of any Permit is
pending or threatened.  Except as set forth on Schedule 4(o)(i) of the
Disclosure Schedule, to Dr. Bagne’s Knowledge: (i) there are no existing
defaults or events of default or events or state of facts which, with notice or
lapse of time or both, would constitute a default under any Permit; (ii) neither
Sellers nor any officers of any Company has any Knowledge of any default or
claimed or purported or alleged default or state of facts which with notice or
lapse of time or both would constitute a default on the part of any party in the
performance of any obligation to be performed or paid by any party under any
Permit; and (iii) the consummation of the transactions contemplated hereby will
in no way affect the continuation, validity or the effectiveness of the Permits
or require the consent of any person or entity.

                       (p)          Medicare and Medicaid.  To Dr. Bagne’s
Knowledge, each Seller each Company is in compliance with all laws, rules and
regulations of Medicare, Medicaid and other governmental health care programs,
and has filed all claims and other forms in the manner prescribed by such laws,
rules and regulations.  Except as set forth on Schedule 4(p) of the Disclosure
Schedule, to Dr. Bagne’s Knowledge: (i) none of the Sellers, Dr. Fireman nor any
Company has been or currently is subject to any audit, investigation, review or
request for information relating to improper and/or fraudulent Medicare or
Medicaid procedures or practices; (ii) there is no Basis for any claim or
request for recoupment or reimbursement from

20

--------------------------------------------------------------------------------




any Seller, Dr. Fireman or any Company by, or for reimbursement by any Seller,
Dr. Fireman or any Company of, any federal or state agency or instrumentality or
other provider reimbursement entities relating to Medicare or Medicaid.; (iii)
there is no deficiency (either individually or in the aggregate) in any such
claims, returns, invoices, cost reports and other filings, including claims for
overpayments or deficiencies for late filings, has been asserted or threatened
by any federal or state agency or instrumentality or other provider
reimbursement entities relating to Medicare or Medicaid claims or any other
third party payor and there is no Basis for any claims or requests for
reimbursement.

                       (q)          Third Party Reimbursement.  Schedule 4(q) of
the Disclosure Schedule sets forth a list of the top twelve (12) (as defined by
revenues over the last twelve (12) months through June 30, 2006) third party
payor or third-party reimbursement agreements relating to the operations of the
business conducted by each Company (including agreements in the names of the
individual physicians employed by or engaged by the PCS) (individually a
“Reimbursement Agreement” and collectively the “Reimbursement Agreements”) that
are in force as of the Closing Date.  Complete copies of the Reimbursement
Agreements have been delivered to MRTMS prior to the execution of this
Agreement.  Dr. Bagne has not received notice of the cancellation or non-renewal
of any Reimbursement Agreement or any retroactive adjustment by any payor under
any Reimbursement Agreement.. 

                       (r)          Inspections and Investigations.  Except as
set forth on Schedule 4(r) of the Disclosure Schedule: (i) to Dr. Bagne’s
Knowledge, no right of any Company nor the right of any licensed professional or
other individual employed by or under contract or otherwise engaged by any
Seller or any Company to receive reimbursements pursuant to any government
program or private non-governmental program under which any Company directly or
indirectly receives payments (“Payor Programs”) has been terminated or otherwise
adversely affected as a result of any investigation or action whether by any
federal or state governmental regulatory authority or other third party; (ii) to
Dr. Bagne’s Knowledge, no Company, nor Dr. Fireman or any individual employed or
otherwise engaged by any Seller or any Company, has, during the past three (3)
years, been the subject of any inspection, investigation, survey, audit, or
monitoring by any governmental regulatory entity, professional review
organization, accrediting organization or certifying agency based upon any
alleged improper activity; (iii) to Dr. Bagne’s Knowledge, no Seller or any
Company, Dr. Fireman or any individual employed or otherwise engaged by any
Company, received any notice of deficiency during the past three (3) years in
connection with the operations of the business conducted by the Companies; and
(iv) to Dr. Bagne’s Knowledge, there are not presently any outstanding
deficiencies or work orders related to the business conducted by any Company,
nor to Dr. Bagne’s Knowledge, Dr. Fireman or any individual employed or
otherwise engaged by any Company, issued by any governmental authority having
jurisdiction over any Company or requiring conformity to any applicable
agreement, statute, regulation, ordinance or bylaw, including but not limited
to, the Payor Programs.  Copies of all reports, correspondence, notices and
other documents relating to any matter disclosed on Schedule 4(r) of the
Disclosure Schedule have been delivered to MRTMS prior to the execution of this
Agreement.

21

--------------------------------------------------------------------------------




                       (s)          Fraud and Abuse; False Claims.  To Dr.
Bagne’s Knowledge, except as set forth on Schedule 4(s) of the Disclosure
Schedule, none of the Companies nor Dr. Fireman or any individual employed or
otherwise engaged by any Company has engaged in any activities that are
prohibited under 42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b, 1395nn, and 1396b, 31
U.S.C. § 3729-3733, and the federal Champus statute (or other federal or state
statutes related to false or fraudulent claims) or the regulations promulgated
thereunder pursuant to such statutes, or related state or local statutes or
regulations, or which are prohibited by rules of professional conduct, including
but not limited to the following:  (i) knowingly and willfully making or causing
to be made a false statement or representation of a fact in any application for
any benefit or payment; (ii) knowingly and willfully making or causing to be
made any false statement or representation of a fact for use in determining
rights to any benefit or payment; (iii) failing to disclose knowledge by a
claimant of the occurrence of any event affecting the initial or continued right
to any benefit or payment on its own behalf or on behalf of another, with intent
to fraudulently secure such benefit or payment; and/or (iv) knowingly and
willfully soliciting or receiving any remuneration (including any kickback,
bribe or rebate), directly or indirectly, overtly or covertly, in cash or in
kind or offering to pay or receive such remuneration (x) in return for referring
an individual to a person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part by
Medicare or Medicaid, or (y) in return for purchasing, leasing, or ordering or
arranging for or recommending purchasing, leasing, or ordering any good,
facility, service or item for which payment may be made in whole or in part by
Medicare or Medicaid.  To Dr. Bagne’s Knowledge, there are no facts or
circumstances which could result in any claim by Medicare, Medicaid or any other
Payor Programs for any retroactive adjustments against the Companies, Dr.
Fireman nor any individual employed or otherwise engaged by any Company.

                       (t)          Rates and Reimbursement Appeals.  No 
Company has any reimbursement or payment rate appeals, disputes or contested
positions currently pending before any governmental authority or any
administrator of any Payor Programs.

                       (u)          Michigan Law. 

                                      (i)         No Michigan Transfer Tax
Liabilities.  None of the Companies have any Liabilities for Taxes, penalties,
interest or otherwise, relating to any period before or after the Closing Date
(whether payable directly to a Taxing authority or to any landlord under any
Lease) as a result of, in connection with, relating or incidental to or by
virtue of any Seller’s, Dr. Fireman’s, or any Company’s (or any predecessor’s)
failure to give notice to the appropriate assessing office of any “transfer of
ownership” as required by MCL 211.27a, including, without limitation, any
Seller’s, Dr. Fireman’s, or any Company’s (or any predecessor’s) failure to give
notice of a conveyance by lease with a “total duration” of more than thirty-five
(35) years, or any Seller’s, Dr. Fireman’s, or any Company’s (or any
predecessor’s) failure to give notice of a lease granting the tenant a “bargain
purchase option,” both as defined in MCL 211.27a.

                                      (ii)        Michigan Unemployment Tax
Rates.  Each Company’s state of Michigan unemployment tax rate is set forth on
Schedule 4(u)(ii) of the Disclosure Schedules.

                       (v)          Tax Matters.  Except as set forth on
Schedule 4(v) of the Disclosure Schedule:

22

--------------------------------------------------------------------------------




                                       (i)          Each of the Companies has
filed all Tax Returns that each was required to file under applicable laws and
regulations.  All such Tax Returns were correct and complete in all respects and
have been prepared in compliance with all applicable laws and regulations.  All
Taxes due and owing by any Company whether or not shown on any Tax Return have
been paid.  None of the Companies currently is the beneficiary of any extension
of time within which to file any Tax Return.  No claim has ever been made by an
authority in a jurisdiction where any of the Companies does not file Tax Returns
that it is or may be subject to taxation by that jurisdiction.  There are no
Liens for Taxes (other than Taxes not yet due and payable) upon any of the
assets of any Company.

                                       (ii)         Each of the Companies has
withheld and paid all Taxes required to have been withheld and paid in
connection with any amounts paid or owing to any employee, independent
contractor, creditor, member, stockholder, or other third party.

                                       (iii)        Dr. Bagne does not expect
any authority to assess any additional Taxes for any period for which Tax
Returns have been filed.  No foreign, federal, state, or local tax audits or
administrative or judicial Tax proceedings are pending or being conducted with
respect to any Company.  None of the Companies has received from any foreign,
federal, state, or local taxing authority, including jurisdictions where the
Companies have not filed Tax Returns; any (i) notice indicating an intent to
open an audit or other review, (ii) request for information related to Tax
matters, or (iii) notice of deficiency or proposed adjustment for any amount of
Tax proposed, asserted, or assessed by any taxing authority against any
Company.  Schedule 4(v) of the Disclosure Schedule lists all federal, state,
local, and foreign income Tax Returns filed with respect to any of the Companies
for taxable periods ended on or after December 31, 2005, December 31, 2004,
December 31, 2003, and December 31, 2002, indicates those Tax Returns that have
been audited, and indicates those Tax Returns that currently are the subject of
audit.  Sellers have delivered to MRTMS correct and complete copies of all
federal income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by any of the Companies filed or received since
December 31, 2002.

                                       (iv)        None of the Companies has
waived any statute of limitations in respect of Taxes or agreed to any extension
of time with respect to a Tax assessment or deficiency.

                                       (v)         None of the Companies has
filed a consent under Code § 341(f) concerning collapsible corporations.  No
Company is a party to any agreement, contract, arrangement or plan that has
resulted or would result, separately or in the aggregate, in the payment of (i)
any “excess parachute payment” within the meaning of Code § 280G (or any
corresponding provision of state, local or foreign Tax law) and (ii) any amount
that will not be fully deductible as a result of Code 162(m) (or any
corresponding provision of state, local or foreign Tax law).  No Company has
been a United States real property holding corporation within the meaning of
Code § 897(c)(2) during the applicable period specified in Code
§ 897(c)(1)(A)(ii).  Each of the Companies have disclosed on their respective
Federal income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of Code
§ 6662.  No Company is a party to or bound by any Tax allocation or sharing
agreement.  No Company (A) has been a member of an Affiliated Group filing a
consolidated federal income Tax Return or (B) has any Liability for the Taxes of
any Person under Reg. § 1.1502-6 or any similar provision of state, local, or
foreign law, as a transferee or successor, by contract, or otherwise.

23

--------------------------------------------------------------------------------




                                       (vi)        Schedule 4(v) of the
Disclosure Schedule sets forth the following information with respect to each
Company as of December 31, 2005 (as well as on an estimated pro forma basis as
of the Closing giving effect to the consummation of the transactions
contemplated hereby): (A) the basis of each Company in its assets; (B) the basis
of the stockholder(s) or member, as the case may be, of each Company in its
stock or membership interest(or the amount of any excess loss account); (C) the
amount of any net operating loss, net capital loss, unused investment or other
credit, unused foreign tax, or excess charitable contribution allocable to any
Company; and (D) the amount of any deferred gain or loss allocable to any
Company arising out of any intercompany transaction.

                                       (vii)       The unpaid Taxes of each
Company (A) did not, as of the Interim Period End (as such term is defined in §
6(q) below), exceed the reserve for Tax Liability (rather than any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the face of the Most Recent Balance Sheet and (B) do not
exceed that reserve as adjusted for the passage of time through the Closing Date
in accordance with the past custom and practice of each Company in filing their
Tax Returns. Since the date of the Most Recent Balance Sheet, no Company has
incurred any liability for Taxes arising from extraordinary gains or losses, as
that term is used in GAAP, outside the Ordinary Course of Business consistent
with past custom and practice.

                                       (viii)      No Company will be required
to include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any: (A) change in method of accounting for a taxable period
ending on or prior to the Closing Date; (B) “closing agreement” as described in
Code § 7121 (or any corresponding or similar provision of state, local or
foreign income Tax law) executed on or prior to the Closing Date; (C)
intercompany transactions or any excess loss account described in Treasury
Regulations under Code § 1502 (or any corresponding or similar provision of
state, local or foreign income Tax law); (D) installment sale or open
transaction disposition made on or prior to the Closing Date; or (E) prepaid
amount received on or prior to the Closing Date.

                                       (ix)        No Company has distributed
stock or membership interest of another Person, or has had its stock or
membership interest distributed by another Person, in a transaction that was
purported or intended to be governed in whole or in part by Code § 355 or § 361.

                       (w)           Real Property. 

                                       (i)          Schedule 4(w)(i) of the
Disclosure Schedule sets forth the address and description of each parcel of
Owned Real Property.  With respect to each parcel of Owned Real Property:

                                                    (A)          except as set
forth in Schedule 4(w)(i)(A) of the Disclosure Schedule, none of the Companies
has leased or otherwise granted to any Person the right to use or occupy such
Owned Real Property or any portion thereof; and

24

--------------------------------------------------------------------------------




                                                       (B)          there are no
outstanding options, rights of first offer or rights of first refusal to
purchase such Owned Real Property or any portion thereof or interest therein.

                                       (ii)          Schedule 4(w)(ii) of the
Disclosure Schedule sets forth the address and description of each parcel of
Leased Real Property, and a true and complete list of all Leases for each such
Leased Real Property (including the date and name of the parties to such Lease
document).  Dr. Bagne has delivered to MRTMS a true and complete copy of each
such Lease document, and in the case of any oral Lease, a written summary of the
material terms of such Lease.  Except as set forth on Schedule 4(w)(ii) of the
Disclosure Schedule, with respect to each of the Leases:

                                                       (A)          such Lease
is legal, valid, binding, enforceable and in full force and effect;

                                                       (B)          the
transactions contemplated by this Agreement does not require the consent of any
other party to such Lease (except for those Leases for which Lease Consents (as
hereinafter defined) are obtained), will not result in a breach of or default
under such Lease, and will not otherwise cause such Lease to cease to be legal,
valid, binding, enforceable and in full force and effect on identical terms
following the Closing;

                                                       (C)          none of the
Companies’ possession or quiet enjoyment of the Leased Real Property under such
Lease has been disturbed and there are no disputes with respect to such Lease;

                                                       (D)          none of the
Companies or any other party to the Lease is in breach or default under such
Lease, and no event has occurred or circumstance exists which, with the delivery
of notice, the passage of time or both, would constitute such a breach or
default, or permit the termination, modification or acceleration of rent under
such Lease;

                                                       (E)          no security
deposit or portion thereof deposited with respect to such Lease has been applied
in respect of a breach or default under such Lease which has not been
redeposited in full;

                                                       (F)          none of the
Companies owes, or will owe in the future, any brokerage commissions or finder’s
fees with respect to such Lease;

                                                       (G)          the other
party to such Lease is not an Affiliate of, and otherwise does not have any
economic interest in any of the Companies;

                                                       (H)          Except as
set forth in Schedule 4(w)(ii)(H) of the Disclosure Schedule, none of the
Companies has subleased, licensed or otherwise granted any Person the right to
use or occupy such Leased Real Property or any portion thereof (“Leased Real
Property Subleases”);

                                                       (I)          none of the
Companies has collaterally assigned or granted any other Lien in such Lease or
any interest therein; and

25

--------------------------------------------------------------------------------




                                                       (J)          there are no
Liens on the estate or interest created by such Lease.

                                                       (K)         Schedule 4(w)(vii)(K)
of the Disclosure Schedule sets forth a true and complete list of all Leased
Real Property Subleases (including all amendments, extensions, renewals,
guaranties and other agreements with respect thereto) (collectively, the
“Subtenant Leases”), including the date and name of the parties to such
Subtenant Lease document.  Dr. Bagne has delivered to MRTMS a true and complete
copy of each such Subtenant Lease document, and in the case of any oral
agreement, a written summary of the material terms of such agreement.  Except as
set forth in Schedule 4(w)(vii)(K) of the Disclosure Schedule, with respect to
each of the Subtenant Leases:  (i) such Subtenant Lease is legal, valid,
binding, enforceable and in full force and effect; (ii) none of the Companies or
any other party to such Subtenant Lease is in breach or default thereunder, and
no event has occurred or circumstance exists which, with the delivery of notice,
the passage of time or both, would constitute such a breach or default
thereunder; (iii) no security deposit or portion thereof deposited with respect
to such Subtenant Lease has been applied in respect of a breach or default under
such Subtenant Lease which has not been redeposited in full; (iv) none of the
Companies owes, or will owe in the future, any brokerage commissions or finder’s
fees with respect to such Subtenant Lease; (v) the other party to such Subtenant
Lease is not an Affiliate of, and otherwise does not have any economic interest
in any of the Companies; (vi) the other party to such Subtenant Lease has not
subleased, licensed or otherwise granted any Person the right to use or occupy,
the premises demised thereunder or any portion thereof; (vii) the other party
has not collaterally assigned or granted any other Lien in such Subtenant Lease;
and (viii) there are no Liens on the estate or interest created by such
Subtenant Lease.

                                       (iii)         The Owned Real Property
identified in Schedule 4(w)(i) of the Disclosure Schedule and the Leased Real
Property identified in Schedule 4(w)(ii) of the Disclosure Schedule
(collectively, the “Real Property”), comprise all of the real property used in
the Companies’ business; and none of the Companies is a party to any agreement
or option to purchase any real property or interest therein.

                                       (iv)         Dr. Bagne has not received
any written notice of, nor has any Knowledge of, any condemnation, expropriation
or other proceeding in eminent domain, pending or threatened, affecting any
parcel of Real Property or any portion thereof or interest therein.  Dr. Bagne
has not received any written notice of, nor has any Knowledge of, any
injunction, decree, order, writ or judgment outstanding, nor any claims,
litigation, actions by any Governmental Authority or similar proceedings,
pending or threatened, relating to the ownership, lease, use or occupancy of the
Real Property or any portion thereof, or the operation of the business as
currently conducted thereon by any Company.

                                       (v)         Dr. Bagne has not received
any written notice that (i) any Improvements encroach on any land which is not
included in the Owned Real Property or on any easement affecting such Owned Real
Property, (ii) violate any building lines or set-back lines, or (iii) there are
no encroachments onto any of the Owned Real Property, or any portion thereof,
which encroachment would interfere with the use or occupancy of such Owned Real
Property or the continued operation of the business as currently conducted
thereon by any Company.

26

--------------------------------------------------------------------------------




                                       (vi)        Dr. Bagne has not received
any written notice of any currently pending or threatened increase or special
assessment or reassessment of any Taxes, assessments, fees, charges, or similar
costs or expenses imposed by any governmental authority, association or other
entity having jurisdiction over the Real Property or any portion thereof except
as set forth on Schedule 4(w)(vi).

                                       (vii)       Notwithstanding anything
herein to the contrary, the Real Property, including the fixtures and
attachments thereto, is conveyed, sold and transferred to Buyer in an AS-IS
condition, except for specific representations and warranties regarding the Real
Property as set forth in § 4(w).

                       (x)           Intellectual Property.

                                       (i)          Schedule 4(x) of the
Disclosure Schedule sets forth all Intellectual Property used in the operation
of the business of the Companies which the Companies own and possess or have the
right to use pursuant to a valid and enforceable, written license, sublicense,
agreement, or permission.  Each item of Intellectual Property owned or used by
any Company immediately prior to the Closing hereunder will be owned or
available for use by such Company on identical terms and conditions immediately
subsequent to the Closing hereunder.

                                       (ii)         To Dr. Bagne’s Knowledge, no
Company has interfered with, infringed upon, misappropriated, or otherwise come
into conflict with any Intellectual Property rights of third parties, and none
of Sellers, Dr. Fireman or the directors, officers and employees with
responsibility for Intellectual Property matters of any Company has ever
received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation, or violation, including any claim
that any Company must license or refrain from using any Intellectual Property
rights of any third party.  To Dr. Bagne’s Knowledge none of the Sellers, Dr.
Fireman or the directors, members, partners and officers and employees with
responsibility for Intellectual Property matters of any Company, and no third
party has interfered with, infringed upon, misappropriated, or otherwise come
into conflict with any Intellectual Property rights of any Company.

                                       (iii)        Schedule 4(x) of the
Disclosure Schedule identifies each patent or registration that has been issued
to any Company with respect to any of its Intellectual Property, identifies each
pending patent application or application for registration which any Company has
made with respect to any of its Intellectual Property, and identifies each
license, sublicense, agreement, or other permission which any Company has
granted to any third party with respect to any of its Intellectual Property
together with any exceptions.  Sellers have delivered to MRTMS correct and
complete copies of all such patents, registrations, applications, licenses,
sublicenses, agreements, and permissions (as amended to date) and have delivered
to MRTMS correct and complete copies of all other written documentation
evidencing ownership and prosecution of each such item.  Schedule 4(x) of the
Disclosure Schedule also identifies each unregistered trademark, service mark,
trade name, corporate name or Internet domain name, computer software item other
than commercially available off-the-shelf software purchased or licensed for
less than a total cost of $10,000 in the aggregate and each material
unregistered copyright used by any Company in connection with any of its
businesses.  With respect to each item of Intellectual Property required to be
identified in Schedule 4(x) of the Disclosure Schedule, to Dr. Bagne’s
Knowledge:

27

--------------------------------------------------------------------------------




                                                       (A)          The Company
owns and possesses all right, title, and interest in and to the item, free and
clear of any Lien, license, or other restriction or limitation regarding use or
disclosure;

                                                       (B)          the item is
not subject to any outstanding injunction, judgment, order, decree, ruling, or
charge;

                                                       (C)          no action,
suit, proceeding, hearing, investigation, charge, complaint, claim, or demand is
pending or is threatened which challenges the legality, validity,
enforceability, use, or ownership of the item, and there are no grounds for the
same;

                                                       (D)          No Company
has ever agreed to indemnify any Person for or against any interference,
infringement, misappropriation, or other conflict with respect to the item; and

                                                       (E)          no loss or
expiration of the item is threatened, pending, or reasonably foreseeable, except
for patents expiring at the end of their statutory terms (and not as a result of
any act or omission by any Company, including without limitation, a failure by
any Company pay any required maintenance fees).

                                       (iv)          Schedule 4(x) of the
Disclosure Schedule further identifies each item of Intellectual Property that
any third party owns and that any Company uses pursuant to license, sublicense,
agreement, or permission.  Dr. Bagne has delivered to MRTMS correct and complete
copies of all such licenses, sublicenses, agreements, and permissions (as
amended to date).  With respect to each item of Intellectual Property required
to be identified in Schedule 4(x) of the Disclosure Schedule, to Dr. Bagne’s
Knowledge:

                                                       (A)          the license,
sublicense, agreement, or permission covering the item is legal, valid, binding,
enforceable, and in full force and effect;

                                                       (B)          the license,
sublicense, agreement, or permission will continue to be legal, valid, binding,
enforceable, and in full force and effect on identical terms following
consummation of the transactions contemplated hereby;

                                                       (C)          no party to
the license, sublicense, agreement, or permission is in breach or default, and
no event has occurred which with notice or lapse of time would constitute a
breach or default or permit termination, modification, or acceleration
thereunder;

                                                       (D)          no party to
the license, sublicense, agreement, or permission has repudiated any provision
thereof;

                                                       (E)          with respect
to each sublicense, the representations and warranties set forth in subsections
(A) through (D) above are true and correct with respect to the underlying
license;

28

--------------------------------------------------------------------------------




                                                       (F)          the
underlying item of Intellectual Property is not subject to any outstanding
injunction, judgment, order, decree, ruling, or charge;

                                                       (G)          no action,
suit, proceeding, hearing, investigation, charge, complaint, claim, or demand is
pending; and

                                                       (H)          no Company
has granted any sublicense or similar right with respect to the license,
sublicense, agreement, or permission.

                                       (v)           To Dr. Bagne’s Knowledge,
(A) no Company has infringed upon, misappropriated, or otherwise come into
conflict with, any Intellectual Property rights of third parties as a result of
the operation of its businesses; (B) there are no facts that indicate a
likelihood of any of the foregoing; and (C) no notices regarding any of the
foregoing (including, without limitation, any demands or offers to license any
Intellectual Property from any third party) have been received.

                                       (vi)          Dr. Bagne has taken all
necessary action to maintain and protect all of the Intellectual Property of the
Companies.  To Dr. Bagne’s Knowledge, the owners of any of the Intellectual
Property licensed to any of the Companies have taken all necessary and desirable
action to maintain and protect the Intellectual Property covered by such
license.

                                       (vii)         To Dr. Bagne’s Knowledge,
the Companies have complied with and are presently in compliance with all
foreign, federal, state, local, governmental (including, but not limited to, the
Federal Trade Commission and State Attorneys General), administrative or
regulatory laws, regulations, guidelines and rules applicable to any
Intellectual Property.

                       (y)          Tangible Assets.  Set forth and described in
Schedule 4(y) of the Disclosure Schedule is a list of all material tangible
assets (material tangible assets shall mean all tangible assets with a
historical cost of $10,000 or greater), collectively owned by each Company as
well as the location of each such asset as of the date hereof.

                       (z)          Inventory.  The inventory of the Companies
consists of supplies and purchased goods as set forth on the face of the Most
Recent Balance Sheet as adjusted for purchases and use in accordance with the
Ordinary Course of Business of the Companies.

                       (aa)        Contracts.  Schedule 4(aa) of the Disclosure
Schedule lists the following written or oral contracts and other written or oral
agreements to which any Company (or any employed or engaged physician of any
Company as it relates to such Company) is a party.  For the purposes of this
§4(aa) the term “contract” or “contracts”, shall mean any written and/or oral
agreement which involves the payment or potential payment, pursuant to the terms
of any such agreement, of more than Fifty Thousand Dollars ($50,000) annually or
One Hundred Thousand Dollars ($100,000) in the aggregate, or is otherwise not
terminable on thirty (30) or fewer days notice:

                                      (i)          any agreement (or group of
related agreements) for the lease of personal property to or from any Person;

29

--------------------------------------------------------------------------------




                                       (ii)         any agreement for the
provision of services of any kind, including without limitation, technical or
professional medical services;

                                       (iii)        any agreement (or group of
related agreements) for the purchase or sale of materials, commodities,
supplies, products, or other personal property;

                                       (iv)        any agreement concerning a
partnership or joint venture;

                                       (v)         any agreement (or group of
related agreements) under which it has created, incurred, assumed, or guaranteed
any indebtedness for borrowed money, including without limitation all documents
related to any outstanding loan obligations between any Seller or any Company
with any lender, or any capitalized lease obligation, or under which it has
imposed a Lien on any of its assets, tangible or intangible;

                                       (vi)        any agreement concerning
confidentiality or noncompetition (except any such agreement which may not be
disclosed by applicable law, provided such agreement is not material to any
Company);

                                       (vii)       any profit sharing, stock
option, stock purchase, stock appreciation, deferred compensation, severance, or
other plan or arrangement for the benefit of its current or former directors,
members, officers, and employees;

                                       (viii)      any collective bargaining
agreement;

                                       (ix)        any agreement for the
employment of any individual on a full-time, part-time, consulting, or other
basis or;

                                       (x)         any agreement for the
engagement of any individual;

                                       (xi)        any agreement under which it
has advanced or loaned any amount to any of its directors, members, members,
officers, and employees outside the Ordinary Course of Business;

                                       (xii)       any agreement under which it
has granted any Person any registration rights including, without limitation,
demand and piggyback registration rights; and

                                       (xiii)      any agreement under which any
Company has advanced or loaned any other Person any amounts (except for any
Companies/Sellers related party debt as set forth on Schedule 2(d)(ii) of the
Disclosure Schedules all of which is being extinguished and/or released
simultaneously herewith).

Dr. Bagne have delivered to MRTMS a correct and complete copy of each written
contract (as amended to date) listed on Schedule 4(aa) of the Disclosure
Schedule and a written summary setting forth the terms and conditions of each
oral contract referred to on Schedule 4(aa) of the Disclosure Schedule.  With
respect to each such contracts, to Dr. Bagne’s Knowledge: (A) the agreement is
legal, valid, binding, enforceable, and in full force and effect; (B) no party
is in material breach or material default, and no event has occurred which with
notice or lapse of time would constitute a material breach or material default,
or permit termination, modification, or acceleration, under the agreement;
(C) no party has repudiated any provision of the agreement.

30

--------------------------------------------------------------------------------




                       (bb)         PIA Ground Lease.

                                       (i)          The PIA Ground Lease is
legal, valid, binding, enforceable, and in full force and effect;

                                       (ii)          PIA’s sole asset as of the
Closing Date is all rights, title and interests in the Ground Lease.  All other
assets of PIA shall have been transferred to Phoenix, free and clear of all
Liens.

                       (cc)         Powers of Attorney.  Except as set forth on
Schedule 4(cc) of the Disclosure Schedule, there are no outstanding powers of
attorney executed on behalf of any Company.  Those powers of attorney set forth
on Schedule 4(cc) shall be terminated and of no further force and effect from
and after the Closing.

                       (dd)        Insurance.  Schedule 4(dd) of the Disclosure
Schedule sets forth (A) the following information with respect to each insurance
policy for the previous three (3) years, including policies providing property,
casualty, liability, professional liability and workers’ compensation coverage
and bond and surety arrangements, and (B) to Dr. Bagne’s Knowledge, any and all
claims under any insurance policy naming any Company (or any employed or engaged
professional of any Company as it relates to such Company) as a party, a named
insured, or otherwise, the beneficiary of coverage at any time within the past
six (6) years of the Closing Date:

                                      (i)           the name, address, and
telephone number of the agent;

                                      (ii)          the name of the insurer, the
name of the policyholder, and the name of each covered insured;

                                      (iii)         the policy number and the
period of coverage;

                                      (iv)         the scope (including an
indication of whether the coverage was on a claims made, occurrence, or other
basis) and amount (including a description of how deductibles and ceilings are
calculated and operate) of coverage; and

                                      (v)          a description of any
retroactive premium adjustments or other loss-sharing arrangements in excess of
$25,000.

With respect to each such insurance policy: (A) the policy is legal, valid,
binding, enforceable, and in full force and effect; (B) the policy will continue
to be legal, valid, binding, enforceable, and in full force and effect on
identical terms following consummation of the transactions contemplated hereby;
(C) to Dr. Bagne’s Knowledge, neither the Company nor any other party to the
policy is in breach or default (including with respect to the payment of
premiums or the giving of notices), and no event has occurred which, with notice
or the lapse of time, would constitute such a breach or default, or permit
termination, modification, or acceleration, under the policy; and (D) to Dr.
Bagne’s Knowledge, no party to the policy has repudiated any provision thereof. 
Schedule 4(dd) of the Disclosure Schedule describes any self-insurance
arrangements affecting any Company.

31

--------------------------------------------------------------------------------




                       (ee)         Litigation.  Schedule 4(ee) of the
Disclosure Schedule sets forth each instance in which any Company (i) is subject
to any outstanding injunction, judgment, order, decree, ruling, or charge or
(ii) is a party or is threatened to be made a party to any action, suit,
proceeding, hearing, or investigation of, in, or before any Governmental
Authority or before any arbitrator.  To Dr. Bagne’s Knowledge, there is no
reason to believe that any such action, suit, proceeding, hearing, or
investigation may be brought against any Company or that there is any Basis for
the foregoing.

                       (ff)          [INTENTIONALLY OMITTED]

                       (gg)        Employees. Schedule 4(gg) of the Disclosure
Schedule sets forth a list of all employees of each Company and their respective
positions, job categories, salaries and accrued benefits that are in effect as
of the Closing Date.  Except as set forth on Schedule 4(gg), of the Disclosure
Schedule, none of the Sellers, Dr. Fireman and the directors, members, partners,
officers and employees with responsibility for employment matters, has informed
any employee or independent contractor providing services to any Company that
such person will receive any increase in compensation or benefits or any
ownership interest in any Company as a result of the transactions contemplated
hereby.  None of the Sellers, Dr. Fireman and the directors, members, partners
and officers and employees with responsibility for employment matters of each
Company, has informed Dr. Bagne that any Company employee, or group of employees
has any plans to terminate employment with any Company.  None of the Sellers,
Dr. Fireman and the directors, members, partners and officers and employees with
responsibility for employment matters of each Company, has informed Dr. Bagne
that any of the Companies is a party to or bound by any collective bargaining
agreement, nor has any of them experienced any strikes, grievances, claims of
unfair labor practices, or other collective bargaining disputes.  None of the
Sellers, Dr. Fireman and the directors, members, partners and officers and
employees with responsibility for employment matters of each Company, has
informed Dr. Bagne that any of the Companies has committed any unfair labor
practice.  None of Sellers, Dr. Fireman and the directors, members, partners and
officers and employees with responsibility for employment matters of each
Company has informed Dr. Bagne that any organizational effort is presently being
made or threatened by or on behalf of any labor union with respect to the
Companies and none of the employees of any Company. 

                       (hh)        Employee Benefits.  Schedule 4(hh) of the
Disclosure Schedule lists each Employee Benefit Plan that any Company maintains,
to which any Company contributes or has any obligation to contribute, or with
respect to which any Company has any Liability or potential Liability.

                                                       (A)          Each such
Employee Benefit Plan (and each related trust, insurance contract, or fund) has
been maintained, funded and administered in accordance with the terms of such
Employee Benefit Plan and the terms of any applicable collective bargaining
agreement and complies in form and in operation in all respects with the
applicable requirements of ERISA, the Code, and other applicable laws.

32

--------------------------------------------------------------------------------




                                                       (B)          All required
reports and descriptions (including Form 5500 annual reports, summary annual
reports, and summary plan descriptions) have been timely filed and/or
distributed in accordance with the applicable requirements of ERISA and the Code
with respect to each such Employee Benefit Plan.  The requirements of COBRA have
been met with respect to each such Employee Benefit Plan and each Employee
Benefit Plan maintained by an ERISA Affiliate which is an Employee Welfare
Benefit Plan subject to COBRA.

                                                       (C)          Except as
set forth on Schedule 4(hh) of the Disclosure Schedule, all contributions
(including all employer contributions and employee salary reduction
contributions) that are due have been made within the time periods prescribed by
ERISA and the Code to each such Employee Benefit Plan that is an Employee
Pension Benefit Plan and all contributions for any period ending on or before
the Closing Date which are not yet due have been made to each such Employee
Pension Benefit Plan or accrued in accordance with the past custom and practice
of each Company.  All premiums or other payments for all periods ending on or
before the Closing Date have been paid with respect to each such Employee
Benefit Plan that is an Employee Welfare Benefit Plan.

                                                       (D)          Each such
Employee Benefit Plan which is intended to meet the requirements of a “qualified
plan” under Code § 401(a) has received a determination from the Internal Revenue
Service that such Employee Benefit Plan is so qualified, and to Dr. Bagne’s
Knowledge nothing has occurred since the date of such determination that could
adversely affect the qualified status of any such Employee Benefit Plan.  All
such Employee Benefit Plans have been timely amended for the requirements of the
Tax legislation commonly known as “GUST” and “EGTRRA” and have been or will be
submitted to the Internal Revenue Service for a favorable determination letter
on the GUST requirements within the remedial amendment period prescribed by
GUST.

                                                       (E)          To Dr.
Bagne’s Knowledge, there have been no Prohibited Transactions with respect to
any such Employee Benefit Plan or any Employee Benefit Plan maintained by an
ERISA Affiliate.  To Dr. Bagne’s Knowledge, no Fiduciary has any Liability for
breach of fiduciary duty or any other failure to act or comply in connection
with the administration or investment of the assets of any such Employee Benefit
Plan.  Except as set forth on Schedule 4(hh) of the Disclosure Schedule, no
action, suit, proceeding, hearing, or investigation with respect to the
administration or the investment of the assets of any such Employee Benefit Plan
(other than routine claims for benefits) is pending or threatened.  None of the
Sellers, Dr. Fireman or the directors, members, partners and officers and
employees with responsibility for employee benefit matters of each Company, has
informed Dr. Bagne that any there is any Basis for any such action, suit,
proceeding, hearing, or investigation.

                                                       (F)          Dr. Bagne
has delivered to MRTMS correct and complete copies of the plan documents and
summary plan descriptions, the most recent determination letter received from
the Internal Revenue Service, the most recent annual report (Form 5500, with all
applicable attachments), and all related trust agreements, insurance contracts,
and other funding arrangements which implement each such Employee Benefit Plan.

                                                       (G)          None of the
Companies, nor any ERISA Affiliate contributes to, has any obligation to
contribute to, or has any Liability under or with respect to any Employee
Pension Benefit Plan that is a “defined benefit plan” (as defined in ERISA
§ 3(35)).  No asset of any Company is subject to any Lien under ERISA or the
Code.

33

--------------------------------------------------------------------------------




                                                       (H)          Except as
set forth on Schedule 4(hh) of the Disclosure Schedule, none of the Companies,
and any ERISA Affiliate contributes to, has any obligation to contribute to, or
has any Liability (including withdrawal liability as defined in ERISA § 4201)
under or with respect to any Multiemployer Plan.

                       (ii)           Financial Guaranties.  Except as set forth
on Schedule 4(ii) of the Disclosure Schedule, other than the related party
indebtedness that is being paid out of the Purchase Price as set forth above, no
Company is a financial guarantor or otherwise is liable for any Liability or
obligation (including indebtedness) of any other Person.

                       (jj)           Environmental, Health, and Safety
Matters.  Except as set forth on Schedule 4(jj) of the Disclosure Schedule, to
Dr. Bagne’s Knowledge, as of the Closing Date, each Company has complied and is
in compliance with all Environmental, Health, and Safety Requirements.  Without
limiting the generality of the foregoing:

                                       (i)          To Dr. Bagne’s Knowledge,
each Company has obtained and complied with, and is in compliance with, all
permits, licenses and other authorizations that are required pursuant to
Environmental, Health, and Safety Requirements for the occupation of its
facilities and the operation of its business; a list of all such permits,
licenses and other authorizations is set forth on Schedule 4(jj) of the
Disclosure Schedule;

                                       (ii)         Within the past three (3)
years of the Closing Date, none of the Companies has received any written or
oral notice, report or other information regarding any actual or alleged
violation of Environmental, Health, and Safety Requirements, or any Liabilities
or potential Liabilities, including any investigatory, remedial or corrective
obligations, relating to any of them or its facilities arising under
Environmental, Health, and Safety Requirements.  Notwithstanding the foregoing,
Dr. Bagne, on behalf of the Companies shall not be liable in connection with or
any Environmental, Health, and Safety Requirements pertaining to Real Property
not directly or indirectly caused by Dr. Bagne, Dr. Fireman or the Companies.

                                       (iii)        Within years four (4), five
(5) and six (6) preceding the Closing Date, to Dr. Bagne’s Knowledge, none of
the Companies has received any written or oral notice, report or other
information regarding any actual or alleged violation of Environmental, Health,
and Safety Requirements, or any Liabilities or potential Liabilities, including
any investigatory, remedial or corrective obligations, relating to any of them
or its facilities arising under Environmental, Health, and Safety Requirements. 

                                       (iv)        To Dr. Bagne’s Knowledge,
none of the following exists at any property or facility owned or operated by
any Company: (1) underground storage tanks, (2) asbestos-containing material in
any form or condition, (3) materials or equipment containing polychlorinated
biphenyls, or (4) landfills, surface impoundments, or disposal areas.

34

--------------------------------------------------------------------------------




                                       (v)         Except in the Ordinary Course
of Business or as otherwise set forth on Schedule 4(jj) of the Disclosure
Schedule, to Dr. Bagne’s Knowledge, none of the Companies has treated, stored,
disposed of, arranged for or permitted the disposal of, transported, handled, or
released any substance, including without limitation any hazardous substance, or
owned or operated any property or facility in a manner that has given or would
give rise to Liabilities, including any Liability for response costs, corrective
action costs, personal injury, property damage, natural resources damages or
attorney fees, pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), the Solid Waste
Disposal Act, as amended (“SWDA”) or any other Environmental, Health, and Safety
Requirements.

                                       (vi)        To Dr. Bagne’s Knowledge,
neither this Agreement nor the consummation of the transaction that is the
subject of this Agreement will result in any obligations for site investigation
or cleanup, or notification to or consent of government agencies or third
parties, pursuant to any of the so-called “transaction-triggered” or
“responsible property transfer” Environmental, Health, and Safety Requirements.

                                       (vii)       To Dr. Bagne’s Knowledge,
none of the Companies has, either expressly or by operation of law, assumed or
undertaken any Liability, including without limitation any obligation for
corrective or remedial action, of any other Person relating to Environmental,
Health, and Safety Requirements.

                                       (viii)      To Dr. Bagne’s Knowledge, no
facts, events or conditions relating to the past or present facilities,
properties or operations of the Companies will prevent, hinder or limit
continued compliance with Environmental, Health, and Safety Requirements, give
rise to any investigatory, remedial or corrective obligations pursuant to
Environmental, Health, and Safety Requirements, or give rise to any other
Liabilities pursuant to Environmental, Health, and Safety Requirements.

                                       (ix)        Notwithstanding anything to
the contrary in this Agreement, Dr. Bagne, on behalf of the Companies, shall not
be liable in connection with any Environmental, Health, and Safety Requirements
pertaining to the Real Property not directly or indirectly caused by Dr. Bagne,
Dr. Fireman or the Companies either prior to or after the Closing Date.

                       (kk)         Certain Business Relationships.  Except as
expressly set forth in this Agreement and in the ancillary transaction documents
to be executed simultaneously with this Agreement between Dr. Bagne and Buyer or
on Schedule 4(kk) of the Disclosure Schedule, as of the Closing Date, Buyer will
have no obligations or liabilities for any ongoing business arrangement or
relationship that involves or is related to the Sellers, Dr. Fireman or any
direct or indirect family member of the Sellers or Dr. Fireman.

                       (ll)           Disclosure.  The representations and
warranties contained in this § 4 do not contain any untrue statement of a fact
or omit to state any fact necessary in order to make the statements and
information contained in this § 4 not misleading.

          5.          [INTENTIONALLY OMITTED].

35

--------------------------------------------------------------------------------




          6.          Post-Closing Covenants.  The Parties agree as follows with
respect to the period following the Closing.

                       (a)          General.  In case at any time after the
Closing any further action is necessary or desirable to carry out the purposes
of this Agreement, each of the Parties will take such further action (including
the execution and delivery of such further instruments and documents) as any
other Party reasonably may request, all at the sole cost and expense of the
requesting Party (unless the requesting Party is entitled to indemnification
therefore under § 8 below).  Sellers acknowledge and agree that from and after
the Closing, Buyer will be entitled to possession of all documents, books,
records (including Tax records), agreements, and financial data of any sort
relating to the Companies, provided, however: (i) that Dr. Bagne will entitled
to retain all original documents related to the Companies involving her divorce
proceedings with Dr. Bronn and Dr. Bagne.  Both parties agree that upon
reasonable request to the other party, either party shall provide copies of such
documents in its possession to the other party at no cost to the requesting
party.

                       (b)          Litigation Support.  In the event and for so
long as any Party actively is contesting or defending against any action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand in
connection with (i) any transaction contemplated under this Agreement or (ii)
any fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on, prior to
or after the Closing Date involving any Company, each of the other Parties will
cooperate with him/her or it and his/her or its counsel in the contest or
defense, make available their personnel, and provide such testimony and access
to their books and records as shall be necessary in connection with the contest
or defense, all at the sole cost and expense of the contesting or defending
Party, unless the contesting or defending Party is entitled to indemnification
therefore under § 8 below.

                       (c)          Transition.  Dr. Bagne will not take any
action that is designed or intended to have the effect of discouraging any
lessor, licensor, patient, hospital, provider, supplier, or other business
associate of the Companies from maintaining the same business relationships with
the Companies after the Closing as it maintained with any Company prior to the
Closing or take any action or delay in taking any action to the detriment of
Buyer.  Each of Sellers will refer all customer inquiries relating to the
businesses of the Companies to MRTMS from and after the Closing consistent with
terms and conditions set forth in the Independent Contractor and CON Consulting
Agreement (as such terms are defined below) executed simultaneously herewith
between Dr. Bagne and the Buyer. 

                       (d)          Confidentiality.  Each Seller will treat and
hold as confidential, all of the Confidential Information, refrain from using
any of the Confidential Information except in connection with this Agreement,
the Independent Contractor Agreement and CON Consulting Agreement (as such terms
are defined below), and deliver promptly to MRTMS or destroy, at the request and
option of MRTMS, all tangible embodiments and all copies of the Confidential
Information which are in her or his possession.  In the event that any Seller is
requested or required pursuant to written or oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process to disclose any Confidential
Information, such Seller will notify MRTMS promptly of the request or
requirement so that MRTMS may seek an appropriate protective order or waive
compliance with the provisions of this § 6(d). 

36

--------------------------------------------------------------------------------




If, in the absence of a protective order or the receipt of a waiver hereunder,
any of Sellers is, on the advice of counsel, compelled to disclose any
Confidential Information to any tribunal or else stand liable for contempt, such
Seller may disclose the Confidential Information to the tribunal; provided,
however, that the disclosing Seller shall use her or his best efforts to obtain,
at the request of MRTMS, an order or other assurance that confidential treatment
will be accorded to such portion of the Confidential Information required to be
disclosed as MRTMS shall designate.  The foregoing provisions shall not apply to
any Confidential Information which is generally available to the public
immediately prior to the time of disclosure unless such Confidential Information
is so available due to the actions of a Seller.  Notwithstanding the terms of
this Agreement and provided the documents referenced below are used solely for
the purposes referenced below, Dr. Bagne shall be allowed to retain copies of
all: (i) documents necessary for the preparation of unfiled tax returns; (ii)
prior tax return documents to the extent that Sellers could be liable as a
result of any tax audit; (iii) documents necessary for the prosecution or
defense of any litigation involving Dr. Bagne as a named party or for which Dr.
Bagne is required to provide indemnification; (iv) all documents included with
any disclosure statement to the extent that Dr. Bagne retains any obligation to
provide indemnification pursuant to this Agreement relating to disclosure
statement; and (v) all documents related to 2005 401(k) plans of the Companies. 
The parties further acknowledge and agree that notwithstanding anything
contained in this Agreement but without limiting any party’s rights,
obligations, agreements and/or indemnities provided hereunder including, without
limitation, Dr. Bagne’s prior acts indemnity set forth in § 8(c)(H) below,
neither Party shall be liable to the other Party solely as a result of any
truthful information provided as a response to a Governmental Authority inquiry,
subpoena, etc.

                       (e)           Covenant Not to Compete – Dr. Bagne.  Until
the later of the following (i) forty-eight (48) months from the Closing Date; or
(ii) one (1) year from any of the following events set forth in that certain CON
Consulting Agreement, by and between Dr. Bagne and Buyer (or an Affiliate or
Subsidiary of Buyer) in form and substance as set forth on Exhibit I (the “CON
Consulting Agreement”): (x) the  termination by Dr. Bagne, for any reason of the
CON Consulting Agreement; (y) the termination by Buyer (or an Affiliate or
Subsidiary of Buyer) for cause only of the CON Consulting Agreement; or (z) the
expiration of the CON Consulting Agreement:

                                      (i)          Dr. Bagne shall not engage in
the ownership, operation or management of radiation therapy facilities within
the State of Michigan (the “Service Area”) or otherwise engage in the provision
of any radiation therapy services whatsoever (whether as a separate business or
in conjunction with any other business practice or otherwise) (a “Competing
Business”) within the Service Area, without the prior written consent of MRTMS;
or

                                      (ii)         have any interest, whether as
owner, stockholder, member, partner, director, officer, employee, consultant or
otherwise, in any Competing Business in the Service Area.  Dr. Bagne
acknowledges that the restrictive covenant contained herein has unique value to
Buyer, the breach of which cannot be adequately compensated in an action of
law.  Dr. Bagne further agrees that, in the event of the breach of the
restrictive covenants contained herein, Buyer shall be entitled to obtain
appropriate equitable relief, including, without limitation, a permanent
injunction or similar court order enjoining her from violating any of such
provisions, and that pending the hearing and the decision on the application for
permanent equitable relief, Buyer

37

--------------------------------------------------------------------------------




shall be entitled to request a temporary restraining order and a preliminary
injunction.  The prevailing party shall be entitled to reimbursement from the
other party of its reasonable costs and expenses (including attorneys’ fees and
disbursements) of, or related to, such action or proceeding.  No such remedy
shall be construed to be the exclusive remedy of Buyer and any and all such
remedies shall be held and construed to be cumulative and not exclusive of any
rights or remedies, whether at law or in equity, otherwise available under the
terms of this Agreement, at common law, or under federal, state or local
statutes, rules and regulations.  If any court of competent jurisdiction shall
deem any of the restrictive covenants contained in this § 6(e), or portion of
any such covenants, too extensive or unenforceable, the other provisions of this
§ 6(e) shall nevertheless stand and remain enforceable according to their
terms.  In such circumstance, the parties hereto expressly authorize the court
to modify such covenants or offending portion thereof, so that the restrictions,
limitations and scope of the restrictive covenants extend for the longest
period, comprise the largest territory and are enforceable to the maximum
permissible extent by law under the circumstances.  The provisions of this
§ 6(e) shall survive any expiration or other termination of this Agreement.

                                      (iii)        Notwithstanding the
provisions of §§6(e)(i)&(ii) above, Dr. Bagne may engage in: (i) the practice of
law; and (ii) owning and/or operating, (x) billing, collection and coding
businesses and entities, and (y) commercial, residential and medical real estate
development businesses and entities, which such activities shall not breach or
violate the provisions of §§6(e)(i)&(ii) above.  To the extent that Buyer is in
material default of this Agreement following the applicable notice and
opportunity to cure provisions set forth in this Agreement, the Parties agree
and acknowledge that the terms of this § 6(e) shall be null, void and of no
further force or effect.

                                      (iv)        Notwithstanding anything to
the contrary in this Agreement, and the related transactions documents,
including the Exhibits hereto, Dr. Bagne shall be entitled to solicit and retain
the employment of the individuals identified on Schedule 6(a)(iv) of the
Disclosure Schedule.

                       (f)          Exclusivity.  Dr. Bagne and A. Bagne will
not and Dr. Bagne and A. Bagne will not cause or permit any Company or any
Person to (i) solicit, initiate, or encourage the submission of any proposal or
offer from any Person relating to the acquisition of the partnership interests
in PIA (including any acquisition structured as a merger, consolidation, or
share exchange) or all or any portion of the Ground Lease; (ii) sell all or any
interest in PIA or the Ground Lease; (iii) grant any right or option of any kind
for any Person to acquire all or any interest in PIA or the Ground Lease; (iv)
encumber any interest in PIA or the Ground Lease, provided PIA may be permitted
to obtain commercial financing for PIA in an amount up to $2,950,000 provided
such financing can be prepaid in full without penalty and any lender provides
AOAM, as the subtenant under the Ground Lease with written recognition in
accordance with the terms of the Sublease Agreement or (v) participate in any
discussions or negotiations regarding, furnish any information with respect to,
assist or participate in, or facilitate in any other manner any effort or
attempt by any Person to do or seek any of the foregoing.  Dr. Bagne and A.
Bagne will not vote their Membership Interests in PIA in favor of any such
acquisition.  Dr. Bagne will notify MRTMS immediately if any Person makes any
proposal, offer, inquiry, or contact with respect to any of the foregoing. 
Notwithstanding the foregoing, the Parties further acknowledge and agree if the
closing of the Partnership Interest

38

--------------------------------------------------------------------------------




Purchase Agreement, set forth on Exhibit E attached hereto does not within sixty
(60) days from PIA’s receipt of the St. Joseph’s Consent, due solely to MRTMS
violation of the conditions precedent of MRTMS to close such transaction, then:
(i) this § 6(f) shall be null, void and of no force and effect; and (ii) PIA and
Dr. Bagne, on behalf of PIA may take any action required or necessitated under
the Ground Lease and be afforded all remedies allowed under applicable laws and
as stated under the Ground Lease (including, but not limited to, the explicit
right to compel specific performance plus collect all rent due through the date
of actual performance or physical eviction proceedings and pursuit of all money
damages allowed by law) and such action shall not be a default or breach of this
§ 6(f).  Without limiting any of the foregoing, the Parties expressly agree that
PIA shall be permitted to take all actions required under the Ground Lease.

                       (g)          Removal of Guarantees.  The Buyer shall
utilize best efforts to remove Dr. Bagne or any other Person as a guarantor from
all guarantees made prior to the Closing Date for the benefit of the Companies
and shall indemnify and hold harmless Dr. Bagne and any other guarantor thereof
in accordance with §8 below.

                       (h)          Removal of Dr. Bagne as Trustee of
Employment Benefit Plans.  The Buyer shall utilize best efforts to remove Dr.
Bagne as the trustee of all Employment Benefit Plans of the Companies, provided
however, Dr. Bagne shall remain liable for any acts or omissions taken with
respect to such Employment Benefit Plans of the Companies prior to the Closing
Date.  Dr. Bagne shall provide any reasonable assistance necessary to accomplish
the removal contemplated herein.

                       (i)          Removal and/or Resignation of Dr. Bagne as
Officer/Director and Company Representative.  Dr. Bagne agrees and acknowledges,
that as of the Closing Date, she will resign as an officer and director of all
of the Companies, and shall provide written evidence of such resignation in
accordance with § 7(a) below.  Furthermore, the Buyer shall utilize best efforts
to remove Dr. Bagne as the representative, registrant or contact person for all
Companies in connection with all regulatory agencies and/or other filings
(including JCAHO).

                       (j)          Professional Liability Insurance Policies. 
After the Closing Date, Buyer shall keep in full force and shall be solely
responsible for all premiums for those professional liability insurance policies
set forth on Schedule 4(dd) of the Disclosure Schedule including securing all
necessary tails when they become due with all named PCs named as additional
insureds upon terms and conditions no worse than the terms and conditions for
those professional liability policies set forth on Schedule 4(dd) of the
Disclosure Schedule either (i) through the existing insurance carriers, or (ii)
through another insurance carrier so long as the terms and conditions of such
policies are no worse than those terms and conditions under the existing
policies and such policies cover the existing insureds and all named PCs.

                       (k)         Post-Closing Billing & Collections.  The
Parties agree that Dr. Bagne, and/or her designee shall have the right to bill
and collect for all medical services provided by the PCs on or prior to the
Closing Date and the Buyer and/or its designee shall the right to bill and
collect for all medical services provided by the PCs after the Closing Date. 
The Parties will provide all such billing and collection services in accordance
with all applicable laws, rules or regulations and shall hold the other party
harmless for its billing and collection activities under this § 6(k).  Further,
Buyer agrees to promptly remit to Dr. Bagne any amounts received by

39

--------------------------------------------------------------------------------




Buyer or its designees for radiation oncology services provided by the PCs on or
prior to the Closing Date and Dr. Bagne agrees to promptly remit to Buyer any
amounts received by Dr. Bagne or her designees for radiation oncology services
provided by the PCs after the Closing Date.  In addition, the parties agree and
acknowledge that the PCs and Sellers will each be entitled to a pro rata portion
of any receivables or amounts collected for medical service charges when and
where payment involves an aggregation of medical services performed both before
and after the Closing.  In accordance with the following, the parties agree to
the following post-closing collections process:  (i) Buyer shall send notices to
all payors identifying new lockboxes effective November 1, 2006 for the payment
for medical services provided by the PCs on or after November 1, 2006; (ii) Dr.
Bagne shall retain access and control of the three existing lockboxes of the PCs
located at Fifth Third, JP Morgan Chase & Co. and Comerica banks, and such
access and control shall include the authorization to engage in deposits,
withdrawals and closures of such lockbox accounts in the bank authorized in
resolution in the form and substance as set forth on Exhibit J attached hereto;
(iii) the parties agree that Dr. Bagne and a duly authorized representative of
Buyer (or Buyer’s Affiliate) shall engage in monthly reconciliations of both the
existing pre-closing lockboxes and the newly established post-closing lockboxes,
with both parties making available to the other party (including any designees
or agents of such party) all necessary records, documents and information
necessary to allow for such reconciliations; the reconciliation process shall
continue indefinitely until Dr. Bagne and Buyer mutually agree to terminate the
reconciliation process and, upon such agreement, all parties shall be released
from and discharged from all liabilities pertaining to the retention of any
amounts that would have otherwise been reconciled had such reconciliation
process continued.

                       (l)          Post-Closing Adjustment to Purchase Price.

                                     (i)          Computation and Objection.
Within forty-five (45) days after the Closing Date, based on information
provided within thirty (30) days of the Closing Date, Clayton & McKervey, on
behalf of Buyer (which shall bear all of Clayton & McKervey’s Post-Closing
costs), will prepare and deliver to Dr. Bagne and Buyer a computation of the
Companies’ Accounts Payable, accrued but unpaid expenses and prepaid expenses as
of the Closing Date (the “Draft Computation”).  Unless Buyer has received,
within fifteen (15) days after delivery to Dr. Bagne of the Draft Computation
(including any reasonable and necessary documentation requested by Dr. Bagne in
connection with Draft Computation) (the “Objection Period”), a written notice to
the effect that Dr. Bagne objects to the Draft Computation (which notice shall
specify the basis for such objection) (a “Notice of Objection”), the Draft
Computation shall be binding upon the parties hereto (the “Definitive
Computation”).  If a Notice of Objection is properly given by Dr. Bagne, and the
Parties after using reasonable efforts cannot mutually resolve their
disagreement within fifteen (15) days following receipt of the Notice of
Objection by Buyer, the dispute shall be resolved by submission thereof to a
“Big 4” accounting firm or regional auditing firm with a substantial presence in
Michigan (as the Parties mutually agree), who will determine the final and
binding determination of the Companies’ Accounts Payable, accrued but unpaid
expenses and prepaid expenses as of the Closing Date within thirty (30) days of
such referral, which determination shall thereupon be the final and binding upon
the Parties for all purposes (hereinafter also referred to as the “Definitive
Computation”).  The costs of such accountants shall be shared equally by Dr.
Bagne and Buyer.

40

--------------------------------------------------------------------------------




                                       (ii)         Payment of Purchase Price
Adjustments.  Promptly (but not later than fifteen (15) Business days) after the
final determination of the Definitive Computation pursuant to § 6(1)(a), if (A)
the sum of all Accounts Payable plus accrued but unpaid expenses exceeds the
total prepaid expenses, then Dr. Bagne shall pay to Buyer, by wire transfer to
such bank account of Buyer as Buyer shall designate in writing to Dr. Bagne, an
amount equal to the excess of Accounts Payable and accrued but unpaid expenses
over prepaid expenses; or (B) the sum of all Accounts Payable plus accrued but
unpaid expenses is less than the total prepaid expenses, then Buyer shall pay to
Dr. Bagne, by wire transfer to such bank account of Dr. Bagne as Dr. Bagne shall
designate in writing to Buyer, an amount equal to the excess of prepaid expenses
over the sum of Accounts Payable and accrued but unpaid expenses.

                                      (iii)        Cooperation of Parties.  The
Parties and their respective representatives shall fully cooperate in the
preparation of the Definitive Closing Statement.  During the period of any
dispute referred to above, Dr. Bagne and Buyer shall give full access to books,
records, facilities and employees of the Dr. Bagne and the Buyer; provided,
however, that such access shall be allowed only in such manner as not to
interfere unreasonably with the operation of the business of the Companies, and
the business of the Dr. Bagne and the Buyer.

                       (m)          Tax Clearance.  Letters of good standing on
Michigan Treasury Department Form 514, confirming that all taxes owed to the 
State of Michigan with respect to each Company required to provide such taxes
have been paid in full, and all such information and documents shall be
acceptable to Buyer (in its sole discretion).

                       (n)          Transfer of Vehicles.  In accordance with
the vehicles contained on Schedule 2(g)(iv) of the Disclosure Schedule, Buyer
shall utilize best efforts to transfer title to such vehicles to Dr. Bagne free
and clear of all indebtedness thereon in an amount not to exceed twenty-five
thousand dollars ($25,000).

                       (o)          Michigan Employment Security Act.  Sellers
shall have delivered to Buyer, with respect to each of the Companies (if
applicable) all information required by Section 15(g) of the Michigan Employment
Security Act (MCL 421.15(g)), as if the transactions contemplated hereby were
structured as a purchase by Buyer of all the assets of the Companies.

                       (p)          Fixed Asset Reconciliation.  Within thirty
(30) days from the Closing Date, Seller shall provide a schedule which
cross-references the material tangible assets contained in Schedule 4(y) of the
Disclosure Schedule with the individual assets listed in the Companies fixed
asset records provided to Buyer as of June 30, 2006.  To the extent that
discrepancies exist between Schedule 4(y) of the Disclosure Schedule and the
fixed asset records provided to Buyer as of June 30, 2006 with respect to
material tangible assets of Phoenix or ACT, the Purchase Price Allocation
reflected in Exhibit O shall be adjusted to account for such discrepancies.

                       (q)          June 30, 2006 Interim Financial Statements. 
Within thirty (30) days from the Closing Date, Seller shall deliver to Buyer,
combined financial statements of MIRO and MCCI as of June 30, 2006 and for the
six month period then ended.  The combined financial statements (including the
notes thereto) shall be prepared based on correct and complete information and
shall be prepared in accordance with GAAP applied on a consistent basis as
compared to the combined financial statements of the Most Recent Fiscal Year
End, and shall present fairly the financial condition of the Companies for such
period, and shall be consistent with the books and records of the Companies,
which books and records are correct and complete.  Buyer shall pay all costs in
connection with the preparation of the June 30, 2006 Interim Financial
Statements.

41

--------------------------------------------------------------------------------




                       (r)          Post-Closing Tax Issues.  The Parties shall
cooperate with each other and take all actions as contemplated by §2(d)(iv) and
§9(b) of this Agreement.

          7.          Closing Deliverables.

                       (a)          Seller’s Deliverables.  The obligations of
MRTMS to consummate the transactions to be performed by each of them in
connection with the Closing are subject to satisfaction of the following
conditions and delivery of the following documents by Seller and/or the
Companies to MRTMS:

                                      (i)          Dr. Bagne shall have obtained
and delivered to Buyer evidence of written termination of those contracts listed
in § 4(aa) that Buyer does not want to continue and assume, in form and
substance satisfactory to MRTMS;

                                      (ii)         Buyer shall have received
from counsel to Sellers and the Companies an opinion in form and substance as
set forth on Exhibit K attached hereto, addressed to the Buyer and, if
necessary, on which MRTMS’s lenders shall be entitled to rely, dated as of the
Closing Date;

                                      (iii)        Dr. Bagne shall have obtained
and delivered to Buyer the resignations, effective as of the Closing, of each
director, member, partner, manager and officer of the Companies including,
without limitation, Dr. Bagne and A. Bagne;

                                      (iv)        Dr. Bagne shall provide the
Buyer with the Title Affidavit requested by the Title Company to issue the Title
Policies.

                                      (v)         Dr. Bagne shall deliver to
Buyer written evidence consisting of UCC-3 termination statements and pay-off
letters reasonably satisfactory to Buyer that all existing commercial or lending
institution  Indebtedness and Personal Property Leases as set forth on Schedule
2(d)(ii) of the Disclosure Schedules has been and will discharged as of the
Closing Date, including copies of all releases related thereto.

                                      (vi)        Each Seller shall deliver to
Buyer a non-foreign affidavit dated as of the Closing Date, sworn under penalty
of perjury and in form and substance required under the Treasury Regulations
issued pursuant to Code § 1445 stating that such Seller is not a “Foreign
Person” as defined in Code § 1445 (the “FIRPTA Affidavit”);

                                      (vii)       Dr. Bagne shall have executed
and delivered to the Buyer, the Independent Contractor Agreement in form and
substance as set forth on Exhibit L;

                                      (viii)      Dr. Bagne shall have executed
and delivered to the Buyer, the CON Consulting Agreement in form and substance
as set forth on Exhibit I;

42

--------------------------------------------------------------------------------




                                       (ix)        Dr. Bagne shall have
delivered to Buyer copies of the certificate of incorporation or formation of
each Company (except PIA) certified within fifteen (15) days prior to the
Closing Date by the Secretary of State of the State of Michigan;

                                       (x)         Dr. Bagne shall have
executed, and had Dr. Fireman execute and delivered to Buyer and Dr. Katin the
Issuance and Redemption Agreements;

                                       (xi)        Dr. Bagne shall have
delivered to Buyer the membership interest book(s) and minute books(s) of each
Company (except PIA);

                                       (xii)       Dr. Bagne shall have
delivered to Buyer a certificate executed by her dated the Closing Date, in form
and substance reasonably satisfactory to Buyer, as to (i) no amendments to the
Certificate of Incorporation (or Formation) of any Company since the date
specified in clause (xvii) above; (ii) the bylaws, Operating Agreement or
Partnership Agreement of each Company; (iii) the resolutions of the board of
directors or other authorizing body of each Company authorizing the execution,
delivery, and performance of this Agreement, the Issuance and Redemption
Agreements and the transactions contemplated hereby and thereby; and (iv)
incumbency and signatures of the officers of each Company executing this
Agreement or any other agreement contemplated by this Agreement;

                                       (xiii)      Sellers shall have delivered
to Buyer, with respect to the Companies, acceptable notice of tax status on
Michigan Treasury Department Form 511, confirming that all taxes owed to the
State of Michigan with respect to each Company have been paid in full, and all
such information and documents shall be acceptable to Buyer (in its sole
discretion);

                                       (xiv)      all actions to be taken by the
Sellers in connection with consummation of the transactions contemplated hereby
and all certificates, opinions, instruments, and other documents required to
effect the transactions contemplated hereby shall be satisfactory in form and
substance to Buyer;

                                       (xv)       Dr. Bagne shall have executed
and delivered to the Buyer, the amendment to the Employee Lease Agreement
between Phoenix and JAVA in form and substance as set forth in Exhibit A;

                                       (xvi)      Dr. Bagne shall have had Dr.
Fireman execute and Dr. Bagne shall have delivered to the Buyer, the Keyman and
Radiation Safety Officer Agreement with AOAM, which reflects Dr. Fireman’s
agreement to act as the Keyman under the Ground Lease and as a Radiation Safety
Officer under AOAM’s NRC license and which shall provide for additional
compensation in the amount of $150,000 to Dr. Fireman in form and substance as
set forth in Exhibit M;

                                       (xvii)     Dr. Bagne shall have executed
and delivered to the Buyer, the Sublease Agreement between PIA and AOAM in form
and substance as set forth in Exhibit N;

                                       (xviii)    Dr. Bagne shall have executed
and delivered to Buyer and Dr. Katin, a general release in form and substance
acceptable to Buyer in its sole discretion, from Dr. Bagne, on behalf of herself
and any Affiliate of Dr. Bagne, with respect to any and all obligations that any
of the Companies may have owed to Dr. Bagne or any of such Affiliates other than
those signed with the Companies on the date hereof and in connection with this
Agreement; and

43

--------------------------------------------------------------------------------




                                       (xix)      Dr. Bagne shall have executed
and delivered to the Buyer, Bills of Sale, in the form and substance as set
forth in Exhibit P and Exhibit Q in connection with the following transactions,
respectively, which transactions shall occur as follows: (i) prior to the
Closing, PIA shall sell and transfer all of its assets, free and clear of all
Liens, other than those assets set forth on Schedule 4(g)(ii) of the Disclosure
Schedules to Phoenix; and (ii)  simultaneous with the Closing, RADS shall sell
and transfer all of its tangible equipment, furniture and fixtures, and
leasehold improvements, free and clear of all Liens to ACT for an amount equal
to Nine Hundred Fifty Thousand Dollars ($950,000).

Buyer may waive any condition specified in this § 7(a) if it executes a writing
so stating at or prior to the Closing.

                       (b)           Buyer Deliverables.  The obligation of
Sellers to consummate the transactions to be performed by them in connection
with the Closing is subject to satisfaction of the following conditions and
delivery of the following documents by Seller and/or the Companies to MRTMS:

                                       (i)          MRTMS shall have executed
and delivered to Dr. Bagne, the Independent Contractor Agreement;

                                       (ii)         MRTMS shall have executed
and delivered to Dr. Bagne, the CON Consulting Agreement;

                                       (iii)        Dr. Katin shall have
executed and delivered to Dr. Bagne and Dr. Fireman the Issuance and Redemption
Agreements;

                                       (iv)        MRTMS shall deliver to
Sellers the resolutions of the board of directors authorizing the execution,
delivery and performance of this Agreement and the transaction contemplated
hereby;

                                       (v)         all actions to be taken by
Buyer in connection with consummation of the transactions contemplated hereby
and all certificates, instruments, and other documents required to effect the
transactions contemplated hereby will be satisfactory in form and substance to
the Sellers.

                                       (vi)        MRTMS shall have executed and
delivered to Dr. Bagne, the amendment to the Employee Lease Agreement between
Phoenix and JAVA in form and substance as set forth in Exhibit A;

                                       (vii)       Dr. Katin, on behalf of AOAM
shall have executed and MRTMS shall deliver to Dr. Bagne, the Keyman and
Radiation Safety Officer Agreement with AOAM, which reflects Dr. Fireman’s
agreement to act as the Keyman under the Ground Lease and as a Radiation Safety
Officer under any NRC license and which shall provide for additional
compensation in the amount of $150,000 to Dr. Fireman in form and substance as
set forth in Exhibit M;

44

--------------------------------------------------------------------------------




                                       (viii)      Dr. Katin, on behalf of AOAM
shall have executed and MRTMS shall deliver to Dr. Bagne, the Sublease Agreement
between PIA and AOAM in form and substance as set forth in Exhibit N;

                                       (ix)        MRTMS shall have delivered
and Sellers shall have received confirmation of receipt of the Closing Cash
Payment;

                                       (x)         MRTMS shall cause RTSI to
execute and MRTMS shall deliver to Dr. Bagne the Continuing Corporate Guaranty,
attached hereto in the form and substance as set forth in Exhibit B.

Dr. Bagne may waive any condition specified in this § 7(b) on behalf of all
Sellers if they execute a writing so stating at or prior to the Closing.

          8.          Remedies for Breaches of This Agreement.

                       (a)          Survival of Representations, Warranties,
Covenants and Indemnification. 

                                      (i)          All of the representations,
warranties and covenants of the Parties,  as well as the respective duties to
indemnify contained in this Agreement shall survive the Closing hereunder (even
if the damaged Party knew or had reason to know of any misrepresentation or
breach of warranty or covenant at the time of Closing) and continue in full
force and effect, subject to the following:

                                                     (A)          Any
representations, warranties, covenants and duty to indemnify given by Dr. Bagne,
on behalf of the Sellers and Companies, that: (i) pertain to Taxes of the
Sellers and/or Companies prior to the Closing Date, (ii) concern the Medicare
and Medicaid obligations of the Sellers and/or the Companies prior to the
Closing Date, (iii) concern or relate to fraud or intentional misrepresentations
of the Sellers and/or Companies in connection with the transactions contemplated
herein and/or prior to the Closing Date; or (iv) relate in any way to the
passing of ownership of the Companies, free and clear of any liens or
encumbrances, to Buyer (or Dr. Katin with respect to the PCs) shall survive the
Closing hereunder and continue in full force and effect for the applicable
statutes of limitations; and

                                                     (B)          Except as
otherwise stated in §8(a)(i)(A) above, any other representations, warranties,
covenants and duty to indemnify given by Dr. Bagne, on behalf of the Sellers and
Companies shall survive the Closing and continue in full force and effect for a
period of eighteen (18) months.

                       (b)          Escrow.  As stated in §2(c)(i) above, the
Buyer is depositing the Escrow Amount in accordance with the terms of an Escrow
Agreement delivered on the Closing Date.  The instructions and conditions for
release of the Escrow Amount under the terms of the Escrow Agreement shall be
identical to the following provisions of this Section, which shall provide for
the allocation, use and distribution of the Escrow Amount, as follows:

45

--------------------------------------------------------------------------------




                                       (i)           Escrow Amount Allocation. 
The Parties agree on the following allocation of the Escrow Amount: (i) an
amount equaling One Million Five Hundred Thousand Dollars ($1,500,000) shall be
allocated to issues relating to receipt of consent (or silence) from St.
Joseph’s as more fully described below (the “St. Joseph’s Escrow); and (ii) an
amount equaling One Million Eight Hundred Thousand ($1,800,000) (the “Indemnity
Escrow Amount”) shall be allocated for general satisfaction of any claims for
indemnification for which Dr. Bagne is responsible on behalf of the Sellers, Dr.
Fireman and/or the Companies in accordance with §8 hereof (“Indemnifiable
Claims”).  Notwithstanding the above stated Escrow Amount allocation, the
Parties expressly acknowledge and agree that St. Joseph’s Escrow may be utilized
to satisfy Indemnifiable Claims that exceed the Indemnity Escrow Amount.

                                       (ii)          Release of St. Joseph’s
Escrow Amount:  Upon the occurrence of any of the following conditions, the
Escrow Agent shall be authorized and directed by the Buyers and Dr. Bagne to
distribute to an account designated by Dr. Bagne, on behalf of the Sellers and
Companies, the full amount of the St. Joseph’s Escrow; except, however, in the
event that Buyer, Dr. Katin or any Person naming Buyer or Dr. Katin asserts a
claim or claims that constitute Indemnifiable Claims, if such amount of the
Indemnifiable Claim plus reasonably estimated Adverse Consequences (including,
without limitation, reasonable attorneys fees and costs) exceeds the Indemnity
Escrow Amount remaining in escrow, then the St. Joseph’s Escrow shall be
retained in Escrow until the final resolution of such Indemnifiable Claims:

                                                       (A)          Buyer’s
receipt of the St. Joseph’s Consent from PIA;

                                                       (B)          expiration
of the one (1) year period immediately following delivery of the St. Joseph’s
Notification, provided, St. Joseph’s has not communicated any objection to the
St. Joseph’s Notification and/or Seller’s request for the St. Joseph’s Consent;
or

                                                       (C)          expiration
of a one (1) year period after St. Josephs communicates any objection to the St.
Joseph’s Notification and/or Seller’s request for the St. Joseph’s Consent, if
any, provided within such one (1) year period, St. Josephs has not taken any
affirmative steps to commence litigation or take any other action based on the
Ground Lease.  In connection therewith, it is agreed that each notice or
objection by St. Josephs, if any, shall begin running the required one (1) year
period anew (i.e., there must be a full continuous year without objection before
release of the St. Joseph’s Escrow Amounts under this § 8(b)(ii)(C)).  For
purposes hereof, the parties agree that a notice of objection that would restart
the running of a new one (1) year period must reference an objection to, or
review of, the Keyman issues in the Ground Lease and that a generic notice
referencing a review of the Ground Lease that does not mention or refer to
Keyman issue shall not restart the running of a new one (1) year period. 
Further, any full and complete written retraction of a prior objection as to the
Keyman issue shall be deemed to immediately end the one (1) year period required
in this § 8(b)(c).  Each of Buyer and Sellers agree not to take any actions
inducing an objection to the Keyman issue by St. Josephs.

46

--------------------------------------------------------------------------------




                                       (iii)         Release of Indemnity Escrow
Amount:

                                                       (A)          Twelve (12)
months from the Closing Date, the Escrow Agent shall be authorized and directed
by Buyer and Dr. Bagne to distribute to an account designated by Dr. Bagne, on
behalf of the Sellers, an amount equal to Eight Hundred Thousand Dollars
($800,000); except, however, in the event that any Person asserts a claim or
claims that constitute Indemnifiable Claims, then at least such amount that
equates to the amount of the asserted value of such Indemnifiable Claims plus
reasonably estimated Adverse Consequences (including, without limitation,
reasonable attorneys fees and costs) shall be retained in Escrow until the final
resolution of such Indemnifiable Claims;

                                                       (B)          Eighteen
(18) months from the Closing Date, the Escrow Agent shall be authorized and
directed by Buyer and Dr. Bagne to distribute to an account designated by Dr.
Bagne, on behalf of the Sellers, an amount equal to Five Hundred Thousand
Dollars ($500,000); except, however, in the event that any Person asserts a
claim or claims that constitute Indemnifiable Claims, then at least such amount
that equates to the asserted value of such Indemnifiable Claims plus reasonably
estimated Adverse Consequences (including, without limitation, reasonable
attorneys fees and costs) shall be retained in Escrow until the final resolution
of such Indemnifiable Claims;

                                                       (C)          Twenty-Four
(24) months from the Closing Date, the Escrow Agent shall be authorized to
distribute to an account designated by Dr. Bagne on behalf of the Sellers an
amount equal to Five Hundred Thousand Dollars ($500,000); except, however, in
the event that any Person asserts a claim or claims that constitute
Indemnifiable Claims, then at least such amount that equates to the amount of
the asserted value of such Indemnifiable Claims plus reasonably estimated
Adverse Consequences (including, without limitation, reasonable attorneys fees
and costs) shall be retained in Escrow until the final resolution of such
Indemnifiable Claims;

                                       (iv)         Dr. Bagne covenants and
agree that the Escrow contemplated by this §8(b) does not and shall not (a)
limit the indemnification rights and remedies of the Buyer, (b) limit or cap the
amount of the Indemnifiable Claims or Adverse Consequences that Buyer may assert
against the Sellers pursuant to §8, or (c) provide an exclusive source for the
satisfaction of any Indemnifiable Claims or Adverse Consequences suffered by
Buyer pursuant to §8.

                       (c)           Indemnification Provisions for Buyer’s
Benefit. 

                                       (i)          In the event that Dr. Bagne
breaches (or in the event any third party alleges facts that, if true, would
mean Dr. Bagne has breached) any of her representations, warranties, and
covenants given on behalf of the Sellers and Companies contained herein
(determined without regard to the Disclosure Schedule and any limitation or
qualification by materiality) and, provided that Buyer makes a written claim for
indemnification against Dr. Bagne hereunder, then Dr. Bagne shall be obligated
to indemnify Buyer or Dr. Katin (for the purposes of this §8(c), Buyer and Dr.
Katin shall be collectively referred to as the Buyer) from and against the
entirety of any Adverse Consequences Buyer may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the breach or the alleged
breach.

                                       (ii)         Except as limited herein, in
no event shall Buyer be responsible for or in any way assume any obligation for
or incur any Liability related to, and Dr. Bagne shall be obligated to indemnify
Buyer from and against the entirety of any Adverse Consequences Buyer may suffer
resulting from, arising out of, relating to, in the nature of, or caused by:

47

--------------------------------------------------------------------------------




                                                       (A)          any
Liabilities or obligations of any Sellers or any Company including, without
limitation, any personal obligations of any shareholder or member of any Company
incurred in any capacity, including those arising out of any claim, litigation
or proceeding, or any contract, license, commitment or other agreement relating
to the operations of the Companies or the occurrence of any event on or before
the Closing Date including, without limitation, Accounts Payable of any Company;

                                                       (B)          any
Liability or obligation, including without limitation, any Liability or
obligation arising out of or related to past, present or future actions,
litigations, suits, enforcement actions, proceedings, arbitrations or
governmental or regulatory authority investigations, audits or otherwise,
including, without limitation, demand or directive letters or correspondence, or
of notice regarding any of the foregoing involving the Sellers or any Company
and/or any officer, director, shareholder, member, employee or agent of any of
the foregoing, to the extent the foregoing relate to events, acts or omissions
arising on or before the Closing Date;

                                                       (C)          any
Liability or obligation, in contract, tort, including without limitation, any
claims related to professional liability or for violation of any law by any
Seller or any Company, or any officer, director, shareholder, member, employee,
independent contractor or agent of any of the foregoing, that arises out of or
results from any act, omission, occurrence or state of facts on or before the
Closing Date, and any Liability or obligation, in contract, tort or for
violation of any law solely by any Seller or by any Company that arises out of
or results from any act, omission, occurrence or state of facts arising on or
before the Closing Date;

                                                       (D)          any
compensation obligations or any Liabilities or obligations of Sellers or any
Company arising out of or in connection with any Employee Benefit Plan or any
other Liabilities or obligations of Sellers and any Company to any employees
with respect to his or her service to the Companies on or before the Closing,
including but not limited to any Liability or obligation for any severance pay
due any employee of Companies upon his or her termination of employment and any
and all accrued vacation and/or sick leave, bonuses and other benefits to the
extent that such liabilities or obligations are owed as a result of acts,
omissions, occurrences or state of facts on or before the Closing Date;

                                                       (E)          any
Liabilities or obligations of Sellers or the Companies for indebtedness for
borrowed money, including, but not limited to, any and all Liabilities and
obligations related to real estate financings, credit facilities, term loans,
and any and all obligations to any secured party which arose on or before the
Closing Date;

                                                       (F)          any
Liabilities or obligations of Sellers or the Companies related to the leases and
other agreements set forth in Schedule 4(aa) of the Disclosure Schedule on
before the Closing Date;

48

--------------------------------------------------------------------------------




                                                       (G)          any and all
Medicare, Medicaid and other Payor obligations of any Seller and/or any Company
arising from any acts or omissions for any period prior to the Closing Date,
including without limitation, any retroactive denial of claims, civil monetary
penalties or any gain on sale that may be recognized by any of the foregoing as
a result of the transactions, contemplated herein;

                                                       (H)          any other
liabilities or obligations of any nature relating to the operations of the
businesses conducted by any Seller, Dr. Fireman or any Company, or the
occurrence of any event on or before the Closing, whether known or determined as
of the Closing or unknown or undetermined as of the Closing related to such
operations or business.

                       (d)          Indemnification Provisions for Sellers’
Benefit.  In the event Buyer breaches (or in the event any third party alleges
facts that, if true, would mean Buyer has breached) any of its representations,
warranties, and covenants contained herein and, provided that any Seller makes a
written claim for indemnification against Buyer pursuant to § 11(g) below, then
Buyer shall indemnify each Seller from and against the entirety of any Adverse
Consequences suffered (including any Adverse Consequences suffered after the end
of any applicable survival period) resulting from, arising out of, relating to,
in the nature of, or caused by the breach (or the alleged breach).

                                       (i)            In no event shall Sellers
be responsible for or in any way assume any obligation for or incur any
Liability related to and Buyer shall be obligated to indemnify Seller from and
against the entirety of any Adverse Consequences Seller may suffer resulting
from, arising out of, relating to, in the nature of, or caused by any of the
following events which events must occur after the Closing Date, provided such
Liabilities or obligations do and arise out of the gross negligence or
intentional misconduct of Dr. Bagne in her role with the business after the
Closing herein:

                                                       (A)          any
Liabilities or obligations of Buyer or any Company including, without
limitation, any personal obligations of any shareholder or member of any Company
incurred in any capacity, including those arising out of any claim, litigation
or proceeding, or any contract, license, commitment or other agreement relating
to the operations of the Companies or the occurrence of any event which occurred
after the Closing Date including, without limitation, Accounts Payable of any
Company that arise or accrue after the Closing Date;

                                                       (B)          any
Liability or obligation, including without limitation, any Liability or
obligation arising out of or relating to future actions, litigations, suits,
enforcement actions, proceedings, arbitrations or Governmental Authority
investigations, audits or otherwise, including, without limitation, demand or
directive letters or correspondence, or of notice regarding any of the foregoing
involving the Buyer or any Company and/or any officer, director, shareholder,
member, employee or agent of any of the foregoing, to the extent the foregoing
relate to events, acts or omissions arising after the Closing Date;

                                                       (C)          any
Liability or obligation, in contract, tort, including without limitation, any
claims related to professional liability or for violation of any law by any
Buyer or any Company, or any officer, director, shareholder, member, employee,
independent contractor or agent of any of the foregoing, that arises out of or
results from any act, omission, occurrence or state of facts after the Closing
Date;

49

--------------------------------------------------------------------------------




                                                       (D)          any
compensation obligations or any Liabilities or obligations of Buyer or any
Company, arising out of or in connection with any Employee Benefit Plan or any
other Liabilities or obligations of Buyer or any Company to any employees with
respect to his or her service to the Buyer or the Companies after the Closing
Date;

                                                       (E)          any
Liabilities or obligations of Buyer or the Companies for indebtedness for
borrowed money, including, but not limited to, any and all liabilities and
obligations related to real estate financings, credit facilities, term loans,
and any and all obligations to any secured party which arose after the Closing
Date;

                                                       (F)          any
Liabilities or obligations of Buyer or the Companies related to the leases and
other agreements set forth in Schedule 4(aa) of the Disclosure Schedule which
arose after the Closing Date;

                                                       (G)          any and all
Medicare, Medicaid and other Payor obligations of any Buyer or any Company
arising from any acts or omissions for any period after the Closing Date; or

                                                       (H)          any other
liabilities or obligations of any nature relating to the operations of the
businesses conducted by any Buyer or any Company, or the occurrence of any
event, on or after the Closing Date.

                       (e)           Matters Involving Third Parties.  If any
third party shall notify any Party (the “Indemnified Party”) with respect to any
matter (a “Third Party Claim”) which may give rise to an Indemnifiable Claim
against any other Party (the “Indemnifying Party”) under this § 8, then the
Indemnified Party shall promptly notify each Indemnifying Party thereof in
writing; provided, however, that no delay on the part of the Indemnified Party
in notifying any Indemnifying Party shall relieve the Indemnifying Party from
any obligation hereunder unless (and then solely to the extent) the Indemnifying
Party thereby is prejudiced.

                                       (i)          Any Indemnifying Party will
have the right to defend the Indemnified Party against the Third Party Claim
with counsel of its choice reasonably satisfactory to the Indemnified Party so
long as (A) the Indemnifying Party notifies the Indemnified Party in writing
within fifteen (15) days after the Indemnified Party has given notice of the
Third Party Claim that the Indemnifying Party will indemnify the Indemnified
Party from and against the entirety of any Adverse Consequences the Indemnified
Party may suffer resulting from, arising out of, relating to, in the nature of,
or caused by the Third Party Claim, (B) the Indemnifying Party provides the
Indemnified Party with evidence reasonably acceptable to the Indemnified Party
that the Indemnifying Party will have the financial resources to defend against
the Third Party Claim and fulfill its indemnification obligations hereunder, (C)
the Third Party Claim involves only money damages (and in the case of Dr. Bagne
as the Indemnifying Party, is for an amount, together with any other outstanding
indemnification claim hereunder, less than that amount then held in Escrow under
§ 8(b) hereof) and does not seek an injunction or other equitable relief, (D)
settlement of, or an adverse judgment with respect to, the Third Party Claim is
not, in the good faith judgment of the Indemnified Party, likely to establish a
precedential custom or practice or result that is materially adverse to the
continuing business interests or the reputation of the Indemnified Party or, in
any way adversely affect the ability of any of the Companies to continue
operating its business without any change therein, and (E) the Indemnifying
Party conducts the defense of the Third Party Claim actively and diligently.

50

--------------------------------------------------------------------------------




                                       (ii)         So long as the Indemnifying
Party is conducting the defense of the Third Party Claim in accordance with
§ 8(e)(i) above, (A) the Indemnified Party may retain separate co-counsel at its
sole cost and expense and participate in the defense of the Third Party Claim,
(B) the Indemnified Party will not consent to the entry of any judgment or enter
into any settlement with respect to the Third Party Claim without the prior
written consent of the Indemnifying Party not to be unreasonably withheld, and
(C) the Indemnifying Party will not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnified Party not to be unreasonably withheld.

                                       (iii)        In the event any of the
conditions in § 8(e)(i) above is or becomes unsatisfied, however, (A) the
Indemnified Party may defend against, and consent to the entry of any judgment
or enter into any settlement with respect to, the Third Party Claim in any
manner it reasonably may deem appropriate (and the Indemnified Party need not
consult with, or obtain any consent from, any Indemnifying Party in connection
therewith), (B) the Indemnifying Parties will reimburse the Indemnified Party
promptly and periodically for the costs of defending against the Third Party
Claim (including attorneys’ fees and expenses), and (C) the Indemnifying Parties
will remain responsible for any Adverse Consequences the Indemnified Party may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by the Third Party Claim to the fullest extent provided in this § 8.

                                       (iv)        Notwithstanding anything to
the contrary in §8(e)(i), the Indemnified Party and Indemnifying Party shall
accept the appointment of counsel by any insurer for the party entitled to
select counsel in accordance with § 8(e)(i) above, unless otherwise agreed by
mutual consent.

                                       (v)         Notwithstanding the provision
of any notice provided pursuant to §8(e)(i)(A), if the Indemnifying Party
believes within one hundred twenty (120) days of submitting any notice provided
pursuant to §8(e)(i)(A), that it is not responsible, either in whole or in part,
for the Indemnified Claim (because the Third Party Claim is not, in whole or in
part, an Indemnified Claim), the Indemnifying Party may retract its notice sent
pursuant to §8(e)(i)(A).  In the event that the Indemnifying Party retracts its
notice sent pursuant to §8(e)(i)(A), the Indemnified Party shall provide written
notice within 30 days of receipt of that notice of its desire to select
replacement counsel.  To the extent that the face of the Third Party Claim,
including any pleadings, motions and discovery material, demonstrates that
either the Indemnified Party or the Indemnifying Party is potentially liable for
more than 50% of the Adverse Consequences, that party shall select counsel
provided, if the more liable party is the Indemnifying Party, the Indemnifying
Party meets the requirements of § 8(e)(i)(B) and (C) above.  To the extent that
the face of the Third Party Claim does not reveal which party is potentially
liable for more than 50% of the Adverse Consequences or the Indemnifying Party
declined to provide its notice sent pursuant to §8(e)(i)(A), the parties shall
cooperate in selecting counsel. 

51

--------------------------------------------------------------------------------




In the event that original counsel is replaced, the party selecting the original
counsel shall direct that original counsel to cooperate in effectuating all
procedural steps for substitution of counsel.  Notwithstanding anything
contained herein, in the event an Indemnifying Party chooses to defend a Third
Party Claim in accordance with § 8(e)(i) the Indemnifying Party agrees to, an
shall cause its selected counsel to use their best efforts to consult with and
act as mutually agreed with the Indemnified Party during the one hundred twenty
(120) day period in which the Indemnified Party can retract its notice,
provided, however the Indemnifying Party shall, after seeking any and all
adjournments available without damaging any rights, have the ultimate right to
make determinations in the event the parties can not agree on a mutual course of
action in connection with the Claim.

                       (f)          Intentionally Omitted.

                       (g)          Other Indemnification Provisions.  Except as
limited herein, the foregoing indemnification provisions are in addition to, and
not in derogation of, any statutory, equitable, or common law remedy (including
without limitation any such remedy arising under Environmental, Health, and
Safety Requirements) any Party may have with respect to the transactions
contemplated by this Agreement.  Each Seller hereby agrees that neither she nor
he will make any claim for indemnification against any Company by reason of the
fact that she or he or it was a director, member, officer, manager, employee, or
agent of any such entity or was serving at the request of any such entity as a
partner, trustee, director, member, officer, employee, or agent of another
entity, whether such claim is for judgments, damages, penalties, fines, costs,
amounts paid in settlement, losses, expenses, or otherwise and whether such
claim is pursuant to any statute, charter document, bylaw, agreement, or
otherwise) with respect to any action, suit, proceeding, complaint, claim, or
demand brought by Buyer against such Seller (whether such action, suit,
proceeding, complaint, claim, or demand is pursuant to this Agreement,
applicable law, or otherwise).

                       (h)          Indemnity Basket.  Notwithstanding anything
in this Agreement to the contrary, as to matters which are subject to
Indemnifiable Claims pursuant to this §8, neither Party shall be liable to the
other Parties for any indemnification obligation under this §8 unless and until
the aggregate amount of the Indemnitee’s Adverse Consequences shall exceed the
aggregate sum of One Hundred Thousand Dollars ($100,000) (the “Adverse
Consequences Threshold”), provided, however, after such Adverse Consequences
exceed the Adverse Consequences Threshold, the Indemnitor shall be liable for
all Adverse Consequences in excess of Twenty Five Thousand Dollars ($25,000)
worth of trade payables, provided Claims for trade payables that are less than
five hundred dollars ($500) to the same vendor shall be excluded, and Twenty
Five Thousand Dollars ($25,000) in other Adverse Consequences sustained by the
Indemnitee without regard to the Adverse Consequences Threshold amount.

                       (i)          Indemnity Cap.

                                     (i)          Notwithstanding any provision
contained to the contrary in this Agreement, the Exhibits and the related
agreements, the aggregate liability of Dr. Bagne, on behalf of the Sellers and
the Companies hereunder, shall be limited to Eight Million Five Hundred Ten
Thousand Dollars ($8,510,000) (the “Indemnity Cap Amount”).  The Indemnity Cap
Amount applies to, but is not limited to, all representations, warranties
indemnification

52

--------------------------------------------------------------------------------




obligations, covenants Indebtedness, Indemnifiable Claims, Third Party Claims,
Claims Liabilities or Adverse Consequences resulting from any Basis; the
Indemnity Cap Amount is absolute; and Buyer absolutely, unconditionally and
irrevocably waives, releases and forever discharges the right to pursue any
amounts greater than the Indemnity Cap Amount, except as explicitly excluded
from the Indemnity Cap Amount in this §8(i)(i).  The Indemnity Cap Amount shall
not apply to any breach of any representations, warranties and/or covenants
and/or any indemnification obligations given by Dr. Bagne, on behalf of the
Sellers and the Companies, with respect to any matters that concern or pertain
to the following: (A) Taxes of the Sellers and/or Companies prior to the Closing
Date; (B) Medicare and Medicaid obligations of the Sellers and/or Companies
prior to the Closing Date; (C) fraud or intentional misrepresentations asserted
by Buyer made by Dr. Bagne in this Agreement, including the Exhibits and
Disclosure Schedules attached hereto; and (D) fraud or intentional
misrepresentations asserted by third parties shall not be capped after final
judgments not appealable by right are obtained by such third parties containing
specific findings that Dr. Bagne, Dr. Fireman or Companies engaged in fraud or
intentional misrepresentations, (however, nothing shall preclude Buyer from
seeking indemnification for third party fraud or intentional misrepresentation
claims up to such Indemnity Cap amount until such final judgment not appealable
by right is issued).

                                     (ii)          Notwithstanding any
provisions contained herein to the contrary, the aggregate indemnification
liability of Buyer shall be limited to the Indemnity Cap Amount, with respect to
the representations, warranties and covenants specified in §3(b), §5 and §6 of
this Agreement and the indemnification obligations set forth in § 8 of this
Agreement.

                       (j)          Release of Liability of Dr. Fireman and A.
Bagne.  Notwithstanding anything to the contrary contained herein, but without
in any way limiting Dr. Bagne’s obligations hereunder, whether related to
representations, warranties, covenants or indemnities made for or on behalf of
Dr. Fireman, A. Bagne or otherwise, the Buyer and Dr. Katin hereby agree to
absolutely, irrevocably and unconditionally release, hold harmless, waive and
discharge any and all claims, demands, causes of actions, Adverse Consequences,
and lawsuits of any kind or nature, whether in law or inequity, against Dr.
Fireman or A. Bagne, from the beginning of the world to the end of time, as a
result of the transactions contemplated hereby, except with respect to the
representations, warranties and indemnities made by Dr. Fireman with respect to
the PCs under the Stock Issuance and Redemption Agreements.  The parties further
agree that no such representations, warranties or indemnities shall in any way
limit or restrict Buyer’s right to rely on or seek remedies with respect to the
representations, warranties and indemnities contained herein.

                       (k)          Waiver of Certain Classes of Damages Among
Parties.  Notwithstanding anything to the contrary in this Agreement, and the
related documents, including the Exhibits hereto, for all Claims or Liabilities
among the Parties that are not as a result of a Third Party Claim the Parties
absolutely, unconditionally and irrevocably waive, release and forever discharge
the right to seek damages for (i) any consequential, punitive or exemplary
damages; (ii) any damages relating to a decrease in the number of patients
treated by the Companies; (iii) any loss of profits; (iv) any damages resulting
from injury to the reputation of the Parties or their Affiliates or
Subsidiaries; and (v) any decrease in the share price of any of the Parties or
their Affiliates or Subsidiaries.  The waiver, release and discharge contained
in this § 8(k) relates to all Claims, Liabilities or damages of any kind or
nature asserted among the Parties that are not as a result of a Third Party
Claim.  This §8 (k) does not affect indemnification for actual payments made to
third parties for resolution of Third Party Claims.

53

--------------------------------------------------------------------------------




                       (l)          Cap on Liability for Certain Taxes. 
Notwithstanding anything herein to the contrary, except for errors and omissions
(including but not limited to, understatement of revenue and/or disallowance of
any expenses or deductions) in Seller’s computation of its calculation of the
Tax due (or Tax credit) for the PC’s in connection with the Stub Period (as
defined in Section 9(b) below) and any Tax associated with undisclosed
intracompany debt in excess of the $500,000 referred to in §2(d)(iv) above, Dr.
Bagne (as well as A. Bagne and Dr. Fireman) shall not have any liability to
Buyer or Dr. Katin for Taxes that are due in connection with the PC’s 2006
Taxes, the transactions contemplated by this Agreement with respect to the PC
Debt Payoff and Forgiveness or the transactions described in §2(d)(v) above, it
being acknowledged by the Parties that the Tax Withhold Amount as remitted by
Dr. Bagne has been paid in full consideration thereof.  In addition, except as
arising from any errors or omissions (including but not limited to,
understatement of revenue and/or disallowance of any expenses or deductions) in
Seller’s computations of its calculation of the Tax due (or Tax credit) for the
PC’s in connection with the Stub Period and any Tax associated with undisclosed
intracompany debt in excess of the $500,000 referred to in §2(d)(iv) above,
Buyers shall indemnify Sellers and Dr. Fireman against any Claims, including or
arising from any tax audit, for the 2006 PC Taxes.

          9.          Tax Matters.  The following provisions shall govern the
allocation of responsibility as between Buyer and Dr. Bagne for certain tax
matters following the Closing Date:

                       (a)          Tax Indemnification.  Dr. Bagne shall
indemnify each Company, Buyer, Dr. Katin and each Buyer Affiliate and hold them
harmless from and against, any loss, claim, liability, expense, or other damage
attributable to (i) all Taxes (or the non-payment thereof) of any Company for
all taxable periods ending on or before the Closing Date and the portion through
the end of the Closing Date for any taxable period that includes (but does not
end on) the Closing Date (“Pre-Closing Tax Period”), (ii) all Taxes of any
member of an affiliated, consolidated, combined or unitary group of which any
Company or any predecessor of any of the foregoing is or was a member on or
prior to the Closing Date, including pursuant to Treasury Regulation § 1.1502-6
or any analogous or similar state, local, or foreign law or regulation, and
(iii) any and all Taxes of any Person imposed on any Company as a transferee or
successor, by contract or pursuant to any law, rule, or regulation, which Taxes
relate to an event or transaction occurring before the Closing.  Sellers shall
reimburse Buyer for any Taxes of any Company which are the responsibility of
Dr. Bagne pursuant to this § 9(a) within fifteen (15) business days after
payment of such Taxes by Buyer.

                       (b)          Tax Returns.  Dr. Bagne represents and
warrants that the 2005 tax returns for each Company have been filed with all
appropriate governmental authorities.  The Parties acknowledge that Dr. Bagne
has caused the PCs to file amended 2005 tax returns, copies of which have been
provided to Buyer.  Dr. Bagne shall not, without the prior written consent of
Buyer, which consent shall not be unreasonably withheld, amend any of the
Companies’ (other than PIA) Tax returns filed on or prior to the date hereof. 
The Buyer’s failure to provide written consent or rejection within fourteen (14)
days of receipt of Dr. Bagne’s request to amend any such Tax return, together
with reasonable documentation detailing the proposed amendment to

54

--------------------------------------------------------------------------------




such Tax return, shall be deemed to be consent to the requested amendment.  Dr.
Bagne shall remain liable for any Tax due or receive or be entitled to receive
any refund properly obtained in connection with the Tax returns of the Companies
filed on or prior to the date hereof or any amended Tax return related to such
period that is permitted to be, and is, filed in accordance with the terms
hereof.  With respect to the Management Companies, Seller will be responsible
for the filing of tax returns for the period from January 1, 2006 until the
Closing Date (“Stub Period”) and will be responsible for the payment of such
Taxes.  Buyer will be responsible for the filing of tax returns for the
Management Companies for the period from the Closing Date through December 31,
2006 and will be responsible for the payment of such Taxes.  With respect to the
PCs, upon Closing, Seller will prepare an accounting and computation of its
calculation of the tax due (or tax credit) for the Stub Period, without regard
to the PC Debt Payoff and Forgiveness (for which the Tax Withhold Amount has
already been paid by Sellers) and without regard to the tax effect in connection
with the sale and transfer of assets from RADS to ACT pursuant to the Bill of
Sale (Exhibit Q) and the payment of RADS indebtedness to Dr. Bagne in the amount
of $980,463.67 which such computation shall be subject to the review and
approval of the accounting firm selected by Buyers as the tax preparers for the
PCs 2006 tax returns and shall pay the same to Buyer within 30 days of such
computation.  Buyer will be responsible for the preparation of the 2006 tax
returns for the PCs and will be responsible for the filing of such tax returns
and payment of any Tax due (or receive credit for any tax credits or net
operating loss carryforwards) for the full year 2006.  In connection with such
tax returns, Buyer shall afford Dr. Bagne and her tax preparers a reasonable
opportunity to review and comment upon such PC tax returns prior to their filing
by Buyer, Dr. Bagne shall have the right to obtain all pertinent information
regarding those tax returns, including being provided hard-copy records at the
MIRO facility in Pontiac, Michigan and the right of Dr. Bagne’s accountant to
also obtain such records, all at no cost to Dr. Bagne.  The party responsible
for preparing and filing a specific tax return hereunder shall be responsible
for paying the cost of such tax return.

                       (c)          Tax Allocations.  Sellers and Buyer hereby
agree (a) that the Purchase Price will be allocated for all federal and state
tax purposes (including but not limited to, income, excise, sales, use, personal
property and transfer taxes, and otherwise) among the respective assets of each
Management Company in accordance with the Purchase Price Allocation Schedule
attached hereto as Exhibit O and shall be prepared in accordance with Section
1060 of the Code and the regulations promulgated thereunder, (b) Buyer, on
behalf of each Company shall file a IRS Form 8594 attached to the Final Returns
consistent with the allocation set forth on the Purchase Price Allocation
Schedule attached hereto as Exhibit O, and (c) that no Party will take a
position on any tax returns or filings (including, without limitation the Final
Returns) with any Governmental Authority charged with the collection of taxes or
having jurisdiction over the transactions contemplated herein or in any judicial
proceeding, that is in any manner inconsistent with the terms of the Purchase
Price Allocation Schedule attached hereto as Exhibit O, except for any
modifications necessary to Exhibit O as a result of the Post-Closing Covenant
provided in §6(p). 

                       (d)          Cooperation on Tax Matters.  MRTMS,
Dr. Bagne and the other Sellers shall cooperate fully, as and to the extent
reasonably requested by the other, in connection with the filing of Tax Returns
pursuant to this § 9 and any audit, litigation or other proceeding with respect
to Taxes.  Such cooperation shall include the retention and (upon the other
Party’s request) the provision of records and information which are reasonably
relevant to any such

55

--------------------------------------------------------------------------------




audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.  Dr. Bagne agrees (A) to retain all books and
records with respect to Tax matters pertinent to each Company relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by MRTMS, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (B) to give the other
Party reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if the other Party so requests, the Party
retaining such items shall allow the other Party to take possession of such
items.

                                       (i)          MRTMS and Dr. Bagne further
agree, upon request, to use their best efforts to obtain any certificate or
other document from any governmental authority or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including, but not limited to, with respect to the transactions contemplated
hereby).

                                       (ii)         MRTMS and Dr. Bagne further
agree, upon request, to provide the other party with all information that either
party may be required to report pursuant to Code § 6043 and all Treasury
Regulations promulgated thereunder.

                       (e)          Tax Sharing Agreements.  All Tax sharing
agreements or similar agreements with respect to or involving each Company shall
be terminated as of the Closing Date and, no Company shall be bound thereby or
have any liability thereunder.

          10.        Intentionally Omitted.

          11.        Miscellaneous.

                       (a)          Press Releases and Public Announcements.  No
Party shall issue any press release or make any public announcement relating to
the subject matter of this Agreement prior to the Closing without the prior
written approval of MRTMS and Dr. Bagne; provided, however, that MRTMS (or any
of its Affiliates or Subsidiaries) may make any public disclosure it believes in
good faith is required by applicable law, regulation, rule or any listing or
trading agreement concerning its publicly-traded securities.

                       (b)          No Third-Party Beneficiaries.  This
Agreement shall not confer any rights or remedies upon any Person other than the
Parties and their respective successors and permitted assigns, provided,
however, Dr. Katin can enforce indemnification rights against Dr. Bagne related
to the PCs and any other provisions expressly referencing Dr. Katin herein and
Dr. Fireman can rely upon §8(j) and §8(l) herein.

                       (c)          Entire Agreement.  This Agreement (including
the documents referred to herein) constitutes the entire agreement among the
Parties and supersedes any prior understandings, agreements, or representations
by or among the Parties, written or oral, to the extent they relate in any way
to the subject matter hereof.

56

--------------------------------------------------------------------------------




                       (d)          Succession and Assignment.  This Agreement
shall be binding upon and inure to the benefit of the Parties named herein and
their respective successors and permitted assigns.  No Party may assign either
this Agreement or any of his, her, or its rights, interests, or obligations
hereunder without the prior written approval of MRTMS and Dr. Bagne; provided,
however, that MRTMS may (i) assign any or all of its or his rights and interests
hereunder to one or more of its Affiliates and Subsidiaries and (ii) designate
one or more of its Affiliates or Subsidiaries to perform its obligations
hereunder.

                       (e)          Counterparts.  This Agreement may be
executed in one or more counterparts (including by means of facsimile), each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

                       (f)          Headings.  The section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.

                       (g)          Notices.  All notices, requests, demands,
claims, and other communications hereunder will be in writing.  Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly
given (i) when delivered personally to the recipient, (ii) one business day
after being sent to the recipient by reputable overnight courier service
(charges prepaid), (iii) one business day after being sent to the recipient by
facsimile transmission or electronic mail, or (iv) four business days after
being mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid, and addressed to the intended recipient as set
forth below:

 

If to any Seller:

Farideh R. Bagne
1505 Kirkway Road
Bloomfield Hills, MI 48302

 

 

 

 

With a copy to:

Kupelian, Ormond & Magy, P.C.
25800 Northwestern Highway
Suite 950
Southfield, Michigan  48075
Attention:  Glenn A. Diegel, Esq.

 

 

 

 

If to MRTMS

Michigan Radiation Therapy
Management Services, Inc.
c/o 2234 Colonial Boulevard
Fort Myers, Florida  33907
Attention:  Daniel E. Dosoretz, M.D.

 

 

 

 

With a copy to:

Garfunkel, Wild & Travis, P.C.
111 Great Neck Road
Great Neck, New York  11021
Attention:  Norton L. Travis, Esq.

57

--------------------------------------------------------------------------------




Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

                       (h)          Governing Law; Choice of Forum.  This
Agreement shall be governed by and construed in accordance with the domestic
laws of the State of Michigan without giving effect to any choice or conflict of
law provision or rule that would cause the application of the laws of any
jurisdiction other than the State of Michigan.  The Parties agree that the sole
and exclusive forum for any action relating to the validity and enforceability
of this Agreement shall be either the Circuit Court for the County of Oakland,
State of Michigan, or the United States District Court for the Eastern District
of Michigan and the Parties hereby waive venue in any other court of competent
jurisdiction.

                       (i)          Amendments and Waivers.  No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by MRTMS, and Dr. Bagne (on behalf of all Sellers and Companies).  No
waiver by any Party of any provision of this Agreement or any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such default, misrepresentation, or breach of warranty or
covenant.

                       (j)          Severability.  Any term or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction.

                       (k)          Expenses.  Each Party will bear his, her, or
its own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby;
provided, however, that Dr. Bagne shall also bear the costs and expenses of each
Company (including all of their legal fees and expenses) in connection with this
Agreement and the transactions contemplated hereby in the event that the
transactions contemplated by this Agreement are consummated.  Notwithstanding
the foregoing, the Sellers and Buyer agree that if any action or proceeding
shall be commenced to enforce this Agreement or any right arising in connection
with this Agreement, the prevailing party in such action or proceeding shall be
entitled to recover from the other party the reasonable attorneys’ fees, costs
and expenses incurred by such prevailing party in connection with such action or
proceeding.

                       (l)          Construction.  The Parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.  Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise.  The word “including” shall mean including without limitation.  The
Parties intend that each representation, warranty, and covenant contained herein
shall have independent significance.

58

--------------------------------------------------------------------------------




If any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.  The Buyer also acknowledges that Dr.
Bagne is a licensed attorney in the State of Michigan and Buyer expressly agrees
and understands that this fact shall not cause any presumption or burden of
proof disfavoring Dr. Bagne; nor shall it cause this Agreement to be construed
against Dr. Bagne in any way different than any other Person.

                       (m)          Incorporation of Exhibits, Annexes, and
Schedules.  The Exhibits, Annexes, and Schedules identified in this Agreement
are incorporated herein by reference and made a part hereof.

                       (n)          Specific Performance.  Each Party
acknowledges and agrees that the other Parties would be damaged irreparably in
the event any provision of this Agreement is not performed in accordance with
its specific terms or otherwise is breached, so that a Party shall be entitled
to request injunctive relief to prevent breaches of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in
addition to any other remedy to which such Party may be entitled, at law or in
equity.  In particular, the Parties acknowledge that the business of the
Companies is unique and recognize and affirm that in the event a Party breaches
this Agreement, money damages would be inadequate and the other Party hereto
would have no adequate remedy at law, so that each Party shall have the right,
in addition to any other rights and remedies existing in its favor, to enforce
its rights and the other Parties’ obligations hereunder not only by action for
damages but also by action for specific performance, injunctive, and/or other
equitable relief.

                       (o)          401(k).  Companies and Dr. Bagne have
determined not to provide any discretionary 401(k) match for the time period
prior to the Closing Date.  To the extent that Companies make any 401(k) matches
for calendar year 2006 following the Closing Date, Dr. Bagne shall not be
obligated to prorate or contribute towards such 401(k) match.

                       (p)          Cooperation.  Buyer and Seller agree to
provide each other with reasonable cooperation with the other party hereto in
connection with any liability or obligation that the other party may have under
the Purchase Agreement or any other related Exhibits or in connection with the
Companies.  Buyer’s cooperation in this regard will include, but not be limited
to, providing Dr. Bagne with all relevant records in hard copy form in
Southeastern Michigan and providing Dr. Bagne with reasonable access to
employees or representatives of the Company who have relevant information, at no
cost to Dr. Bagne.  Further, to the extent such records are not provided in this
manner, any of Dr. Bagne’s indemnification obligations relating to such records
shall be waived.

                       (q)          Farmington Hills Lease Addendum.  The
Parties acknowledge that the description of that certain Lease Agreement
relating to the Farmington Hills, Michigan location (Lease #  4 on Schedule
4(w)(ii) of the Disclosure Schedules) identifies a Second Addendum to Lease,
dated May 1, 1996 (the “Second Addendum”).  Sellers have been unable to locate a
copy of the Second Addendum prior to the Closing.  Since Buyer is unable to
analyze the potential

59

--------------------------------------------------------------------------------




ramifications of the Second Addendum, Sellers hereby indemnify and hold Buyer
harmless from and against any and all items contained in the Second Addendum
that have an adverse effect on Buyer, including, without limitation, any
increase in the base rent or any additional rent, any shortening or lengthening
of the term of underlying lease or any other adverse financial impact on Buyer.

[SIGNATURE PAGE TO FOLLOW]

60

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the date first above written.

 

MICHIGAN RADIATION THERAPY
MANAGEMENT SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ David M. Koeninger

 

 

--------------------------------------------------------------------------------

 

Name:

David M. Koeninger

 

Title:

Vice President

 

 

 

 

 

 

 

 

/s/ Farideh R. Bagne

 

 

--------------------------------------------------------------------------------

 

 

Farideh R. Bagne

 

 

 

 

 

 

 

 

/s/ Alexander Bagne

 

 

--------------------------------------------------------------------------------

 

 

Alexander Bagne

 

 

 

 

 

PHOENIX MANAGEMENT COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Farideh R. Bagne

 

 

--------------------------------------------------------------------------------

 

Name:

Farideh R. Bagne

 

Title:

Manager

 

 

 

 

 

AMERICAN CONSOLIDATED
TECHNOLOGIES, LLC

 

 

 

 

 

 

 

By:

/s/ Farideh R. Bagne

 

 

--------------------------------------------------------------------------------

 

Name:

Farideh R. Bagne

 

Title:

Manager

 

 

 

 

 

PONTIAC INVESTMENT ASSOCIATES

 

 

 

 

 

 

 

By:

/s/ Farideh R. Bagne

 

 

--------------------------------------------------------------------------------

 

Name:

Farideh R. Bagne

 

Title:

General Partner

SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT

61

--------------------------------------------------------------------------------




EXHIBITS

Form of Amendment to Employee Lease Agreement

Exhibit A

 

 

Form of Continuing Corporate Guaranty

Exhibit B

 

 

Form of Stock Issuance and Redemption Agreements for AOAM, XRAY and RADS

Exhibit C

 

 

Form of PIA Exercise Notice

Exhibit D

 

 

Form of PIA Partnership Interest Purchase Agreement

Exhibit E

 

 

St. Joseph’s Notification

Exhibit F

 

 

Form of Escrow Agreement

Exhibit G

 

 

Form of Allocation of Closing Cash Payment among Sellers

Exhibit H

 

 

Form of CON Consulting Agreement

Exhibit I

 

 

Form of Bank Resolutions

Exhibit J

 

 

Sellers and the Companies Counsel Form of Opinion

Exhibit K

 

 

Form of Independent Contractor Agreement

Exhibit L

 

 

Form of Keyman and Radiation Safety Officer Agreement

Exhibit M

 

 

Form of Sublease Agreement between PIA and AOAM

Exhibit N

 

 

Purchase Price Allocation

Exhibit O

 

 

Form of PIA - Phoenix Bill of Sale

Exhibit P

 

 

Form of RADS – Act Bill of Sale

Exhibit Q

1

--------------------------------------------------------------------------------